FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of June 1, 2015 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 29, Avenue de la Porte-Neuve 3rd floor L-2227 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-FÖ Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes NoÖ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris’s Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 1, 2015 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 TENARIS S.A. RESTATED CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2014, 2013 and 2012 29, Avenue de la Porte-Neuve – 3rd Floor. L – 2227 Luxembourg Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 RESTATED CONSOLIDATED INCOME STATEMENT (all amounts in thousands of U.S. dollars, unless otherwise stated) Year ended December 31, Notes Continuing operations (Restated) Net sales 1 Cost of sales 2 Gross profit Selling, general and administrative expenses 3 Other operating income 5 Other operating expenses 5 Operating income Finance Income 6 Finance Cost 6 Other financial results 6 Income before equity in earnings of non-consolidated companies and income tax Equity in earnings (losses) of non-consolidated companies 7 Income before income tax Income tax 8 Income for the year Attributable to: Owners of the parent Non-controlling interests Earnings per share attributable to the owners of the parent during the period: Weighted average number of ordinary shares (thousands) Continuing operations Basic and diluted earnings per share (U.S. dollars per share) Basic and diluted earnings per ADS (U.S. dollars per ADS) (*) (*) Each ADS equals two shares. RESTATED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (all amounts in thousands of U.S. dollars) Year ended December 31, (Restated) Income for the year Items that will not be reclassified to profit or loss: Remeasurements of post employment benefit obligations Income tax on items that will not be reclassified Items that may be subsequently reclassified to profit or loss: Currency translation adjustment Change in value of available for sale financial instruments and cash flow hedges Share of other comprehensive income of non-consolidated companies: - Currency translation adjustment - Changes in the fair value of derivatives held as cash flow hedges and others Income tax relating to components of other comprehensive income (*) Other comprehensive loss for the year, net of tax Total comprehensive income for the year Attributable to: Owners of the parent Non-controlling interests (*) Relates to cash flow hedges The accompanying notes are an integral part of these Restated Consolidated Financial Statements. - 1 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 RESTATED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (all amounts in thousands of U.S. dollars) At December 31, 2014 At December 31, 2013 Notes (Restated) ASSETS Non-current assets Property, plant and equipment, net 10 Intangible assets, net 11 Investments in non-consolidated companies 12 Available for sale assets 30 Other investments Deferred tax assets 20 Receivables 13 Current assets Inventories 14 Receivables and prepayments 15 Current tax assets 16 Trade receivables 17 Other investments 18 Cash and cash equivalents 18 Total assets EQUITY Capital and reserves attributable to owners of the parent Non-controlling interests Total equity LIABILITIES Non-current liabilities Borrowings 19 Deferred tax liabilities 20 Other liabilities 21 (i) Provisions 22 (ii) Current liabilities Borrowings 19 Current tax liabilities 16 Other liabilities 21 (ii) Provisions 23 (ii) Customer advances Trade payables Total liabilities Total equity and liabilities Contingencies, commitments and restrictions to the distribution of profits are disclosed in Note 25. The accompanying notes are an integral part of these Restated Consolidated Financial Statements. - 2 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 RESTATED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (all amounts in thousands of U.S. dollars) Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings (2) Total Non-controlling interests Total (Restated) Balance at December 31, 2013 Income for the year - Currency translation adjustment - Remeasurements of post employment benefit obligations, net of taxes - Change in value of available for sale financial instruments and cash flow hedges net of tax - Share of other comprehensive income of non-consolidated companies - Other comprehensive (loss) income for the year - Total comprehensive income for the year - - - Acquisition of non-controlling interests - 7 - 7 Dividends paid in cash - Balance at December 31, 2014 (Restated) (1) The Company has an authorized share capital of a single class of 2.5 billion shares having a nominal value of $1.00 per share. As of December 31, 2014 there were 1,180,536,830 shares issued. All issued shares are fully paid. (2) The Distributable Reserve and Retained Earnings calculated according to Luxembourg Law are disclosed in Note 25. The accompanying notes are an integral part of these Restated Consolidated Financial Statements. - 3 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 RESTATED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Cont.) (all amounts in thousands of U.S. dollars) Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings Total Non-controlling interests Total Balance at December 31, 2012 (*) Income for the year - Currency translation adjustment - Effect of adopting IAS 19R - Hedge reserve, net of tax - Share of other comprehensive income of non-consolidated companies - Other comprehensive (loss) income for the year - Total comprehensive income for the year - - - Acquisition of non-controlling interests - Dividends paid in cash - Balance at December 31, 2013 Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings Total Non-controlling interests Total Balance at December 31, 2011 (*) Income for the year - Currency translation adjustment - Effect of adopting IAS 19R - Hedge reserve, net of tax - Share of other comprehensive income of non-consolidated companies - 81 Other comprehensive loss for the year - Total comprehensive income for the year - - - Acquisition and increase of non-controlling interests - Dividends paid in cash - Balance at December 31, 2012 (1) The Company has an authorized share capital of a single class of 2.5 billion shares having a nominal value of $1.00 per share. As of December 31, 2013 and 2012 there were 1,180,536,830 shares issued. All issued shares are fully paid. (*) See section II.A. for changes in presentation due to the application of IAS19R. The accompanying notes are an integral part of these Restated Consolidated Financial Statements. - 4 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 RESTATED CONSOLIDATED STATEMENT OF CASH FLOWS (all amounts in thousands of U.S. dollars) Year ended December 31, Notes Cash flows from operating activities (Restated) Income for the year Adjustments for: Depreciation and amortization 10 & 11 Impairment charge 5 - - Income tax accruals less payments 27(ii) Equity in (earnings) losses of non-consolidated companies 7 Interest accruals less payments, net 27(iii) Changes in provisions Changes in working capital 27(i) Other, including currency translation adjustment Net cash provided by operating activities Cash flows from investing activities Capital expenditures 10 & 11 Advance to suppliers of property, plant and equipment Investment in non-consolidated companies 12 - - Acquisition of subsidiaries and non-consolidated companies 26 - Net loan to non-consolidated companies - - Proceeds from disposal of property, plant and equipment and intangible assets Increase due to sale of non-consolidated company 12 - - Dividends received from non-consolidated companies 12 Changes in investments in short terms securities Net cash used in investing activities Cash flows from financing activities Dividends paid 9 Dividends paid to non-controlling interest in subsidiaries Acquisitions of non-controlling interests 12 Proceeds from borrowings (*) Repayments of borrowings (*) Net cash used in financing activities Decrease in cash and cash equivalents Movement in cash and cash equivalents At the beginning of the year Effect of exchange rate changes Decrease in cash and cash equivalents At December 31, 27(iv) At December 31, Cash and cash equivalents Cash and bank deposits 18 Bank overdrafts 19 (*) Mainlyrelated to the renewal of short-term local facilities carried out during the years 2014, 2013 and 2012. The accompanying notes are an integral part of these Restated Consolidated Financial Statements. - 5 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 INDEX TO THE NOTES TO THE RESTATED CONSOLIDATED FINANCIAL STATEMENTS I. GENERAL INFORMATION IV. OTHER NOTES TO THE RESTATED CONSOLIDATED FINANCIAL STATEMENTS 1 Segment information II. ACCOUNTING POLICIES (“AP”) 2 Cost of sales A Basis of presentation 3 Selling, general and administrative expenses B Group accounting 4 Labor costs (included in Cost of sales and in Selling, general and administrative expenses) C Segment information 5 Other operating income and expenses D Foreign currency translation 6 Financial results E Property, plant and equipment 7 Equity in earnings (losses) of non-consolidated companies F Intangible assets 8 Income tax G Impairment of non-financial assets 9 Dividends distribution H Other investments 10 Property, plant and equipment, net I Inventories 11 Intangible assets, net J Trade and other receivables 12 Investments in non-consolidated companies K Cash and cash equivalents 13 Receivables - non current L Equity 14 Inventories M Borrowings 15 Receivables and prepayments N Current and Deferred income tax 16 Current tax assets and liabilities O Employee benefits 17 Trade receivables P Provisions 18 Other investments and Cash and cash equivalents Q Trade payables 19 Borrowings R Revenue recognition 20 Deferred income tax S Cost of sales and sales expenses 21 Other liabilities T Earnings per share 22 Non-current allowances and provisions U Financial instruments 23 Current allowances and provisions 24 Derivative financial instruments 25 Contingencies, commitments and restrictions on the distribution of profits III. FINANCIAL RISK MANAGEMENT 26 Business combinations 27 Cash flow disclosures A Financial Risk Factors 28 Related party transactions B Financial instruments by category 29 Principal subsidiaries C Fair value hierarchy 30 Nationalization of Venezuelan Subsidiaries D Fair value estimation 31 Fees paid to the Company's principal accountant E Accounting for derivative financial instruments and hedging activities 32 Subsequent event - 6 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 I. GENERAL INFORMATION Tenaris S.A. (the "Company") was established as a public limited liability company (Societé Anonyme) under the laws of the Grand-Duchy of Luxembourg on December 17, 2001. The Company holds, either directly or indirectly, controlling interests in various subsidiaries in the steel pipe manufacturing and distribution businesses. References in these Restated Consolidated Financial Statements to “Tenaris” refer to Tenaris S.A. and its consolidated subsidiaries. A list of the principal Company’s subsidiaries is included in Note 29 to these Restated Consolidated Financial Statements. The Company’s shares trade on the Buenos Aires Stock Exchange, the Italian Stock Exchange and the Mexican Stock Exchange; the Company’s American Depositary Securities (“ADS”) trade on the New York Stock Exchange. Restatement of Previously Issued Financial Statements – Carrying value of Usiminas investment Subsequent to the issuance of the Company’s audited annual Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 and following the approval of such Consolidated Financial Statements by the Board of Directors and the General Meeting of Shareholders, the Company has restated such Consolidated Financial Statements to reduce the carrying amount of the Company’s investment in Usinas Siderúrgicas de Minas Gerais S.A. – Usiminas (“Usiminas”). This restatement follows the conclusion of previously disclosed discussions with the Staff of the U.S. Securities and Exchange Commission regarding Staff comments relating to the carrying value of the Company’s investment in Usiminas under IFRS as of September 30, 2014 and subsequent periods. The Staff had requested information regarding Tenaris’s value in use calculations and the differences between the carrying amounts and certain other indicators of value, including the purchase price of BRL12 (approximately $4.8) per share which the Company’s affiliate Ternium S.A. (“Ternium”) paid in October 2014 for the acquisition of 51.4 million additional Usiminas ordinary shares from Caixa de Previdência dos Funcionários do Banco do Brazil – PREVI (“PREVI”), and indicated that the PREVI transaction price provided objective evidence of the value of the Usiminas investment. As a result of these discussions, the Company has re-evaluated and revised the assumptions used to calculate the carrying value of the Usiminas investment at September 30, 2014. In calculating the value in use of the Usiminas investment initially reported at September 30, 2014, the Company had combined the assumptions used in two different projected scenarios. For the purposes of these Restated Consolidated Financial Statements, however, the Company recalculated value in use as of September 30, 2014 based primarily on the assumptions in the most conservative scenario, which includes a lower operating income, an increase in the discount rate and a decrease in the perpetuity growth rate (see Note 12). As a result, the Company recorded an impairment of $161.2 million as of September 30, 2014, reaching a carrying value for the Usiminas investment of BRL12 per share. In addition, the Company’s investment in Ternium was also adjusted to reflect the change in value of that company’s participation in Usiminas. As a result of the impairment and adjustment as of September 30, 2014, the Company did not record a further impairment or adjustment as of December 31, 2014. Accordingly, the Company’s 2014 annual Consolidated Financial Statements have been amended and restated to reduce the carrying amount of the Company’s investment in Usiminas. The restatement, which is treated as the correction of an error under accounting rules, impacts the Consolidated Statement of Financial Position, the Consolidated Statement of Changes in Equity, the Consolidated Income Statement, the Consolidated Statement of Other Comprehensive Income and the Consolidated Statement of Cash Flows for the year ended December 31, 2014. The restatement impacts only the year ended December 31, 2014. No impact was recorded on the Consolidated Financial Statements for the years ended December 31, 2013 and 2012. As a result of the restatement, non-current assets have decreased by $165.0 million, accumulated income has decreased by $184.8 million and cumulative currency translation adjustment (of non-consolidated companies) has increased by $19.7 million. The 2014 basic and diluted earnings per share for profit attributable to the owners of the parent have decreased from $1.14 gain per share to $0.98 gain per share. Following the restatement, these Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 of the Company have been approved and authorized for issue by the Board of Directors on May 28, 2015. - 7 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 Restatement of Previously Issued Financial Statements – Carrying value of Usiminas investment (Cont.) The effect of this restatement on the Company’s previously issued Consolidated Financial Statements (comprising the effects on Tenaris’s direct investment in Usiminas and on its indirect investment through Ternium) is as follows: CONSOLIDATED INCOME STATEMENT (all amounts in thousands of U.S. dollars, unless otherwise stated) Year ended December 31, 2014 As reported Adjustment Restated Equity in earnings (losses) of non-consolidated companies Income for the year Income for the year attributable to owners of the parent Earnings per share (U.S. dollars per share) Earnings per ADS (U.S. dollars per share) (*) (*) each ADS equals two shares. As of December 31, 2014, from the total adjustment of $184.8 million, $108.6 million are related to the Company’s direct participation in Usiminas and $76.2 million through Ternium’s participation in Usiminas. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (all amounts in thousands of U.S. dollars, unless otherwise stated) Year ended December 31, 2014 As reported Adjustment Restated Income for the year Share of other comprehensive income of non-consolidated companies: - Currency translation adjustment Other comprehensive income (loss) for the year, net of tax Total comprehensive income for the year Total comprehensive income for the year attributable to owners of the parent CONSOLIDATED STATEMENT OF FINANCIAL POSITION (all amounts in thousands of U.S. dollars, unless otherwise stated) Year ended December 31, 2014 As reported Adjustment Restated Investments in non-consolidated companies Total assets Capital and reserves attributable to owners of the parent Total equity As of December 31, 2014, from the total adjustment of $165.0 million, $96.2 million are related to the Company’s direct participation in Usiminas and $68.8 million through Ternium’s participation in Usiminas. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (all amounts in thousands of U.S. dollars, unless otherwise stated) Year ended December 31, 2014 As reported Adjustment Restated Currency Translation Adjustment Retained Earnings Total equity CONSOLIDATED STATEMENT OF CASH FLOW (all amounts in thousands of U.S. dollars, unless otherwise stated) Year ended December 31, 2014 As reported Adjustment Restated Income for the year Equity in earnings (losses) of non-consolidated companies - 8 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 II. ACCOUNTING POLICIES The principal accounting policies applied in the preparation of these Restated Consolidated Financial Statements are set out below. These policies have been consistently applied to all the years presented, unless otherwise stated. ABasis of presentation The Restated Consolidated Financial Statements of Tenaris have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) and adopted by the European Union, under the historical cost convention, as modified by the revaluation of available for sale financial assets and financial assets and liabilities (including derivative instruments) at fair value through profit or loss. The Restated Consolidated Financial Statements are, unless otherwise noted, presented in thousands of U.S. dollars (“$”). Whenever necessary, certain comparative amounts have been reclassified to conform to changes in presentation in the current year. As further described below, as from January 1, 2013, the Company adopted IAS 19 (amended 2011). The effect of these changes in the recognition and measurement of pension obligations and other post-employment obligations was $60.7 million ($77.0 million in other long term liabilities net of a deferred income tax of $22.3 million and $6.0 million related to the adoption of IAS 19 in non-consolidated companies) for 2012. The preparation of Restated Consolidated Financial Statements in conformity with IFRS requires management to make certain accounting estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the reporting dates, and the reported amounts of revenues and expenses during the reporting years. Actual results may differ from these estimates. New and amended standards not yet adopted and relevant for Tenaris IFRS 15, “Revenue from contracts with customers” In May 2014, the IASB issued IFRS 15, "Revenue from contracts with customers", which sets out the requirements in accounting for revenue arising from contracts with customers and which is based on the principle that revenue is recognized when control of a good or service is transferred to the customer. IFRS 15 must be applied on annual periods beginning on or after January 1, 2017. IFRS 9, “Financial instruments” In July 2014, the IASB issued IFRS 9, "Financial instruments", which replaces the guidance in IAS 39. It includes requirements on the classification and measurement of financial assets and liabilities, as well as an expected credit losses model that replaces the current incurred loss impairment model. IFRS 9 must be applied on annual periods beginning on or after January 1, 2018. Amendments to IFRS 10, “Consolidated financial statements” and IAS 28, “Investments in associates and joint ventures” In September 2014, the IASB issued the Amendments to IFRS 10, “Consolidated financial statements” and IAS 28, “Investments in associates and joint ventures”, which addresses an acknowledged inconsistency between the requirements of both standards in dealing with the sale or contribution of assets between an investor and its associate or joint venture. These amendments must be applied annual periods beginning on or after January 1, 2016. These standards are not effective for the financial year beginning January 1, 2014 and have not been early adopted. These standards have not been endorsed by the EU. The Company's management has not yet assessed the potential impact that the application of these standards may have on the Company's financial condition or results of operations. - 9 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 ABasis of presentation (Cont.) New and amended standards adopted for Tenaris Amendments to IAS 32, ‘Financial instruments: Presentation’,IAS 36, ‘Impairment of assets' and IAS 39, ‘Financial instruments: Recognition and measurement’. All the amendments to the standards IAS 32, ‘Financial instruments: Presentation’ – Offsetting ﬁnancial assets and ﬁnancial liabilities, IAS 36, ‘Impairment of assets’ – Recoverable amount disclosures for non-ﬁnancial assets and IAS 39, ‘Financial instruments: Recognition and measurement’ – Novation of derivatives and continuation of hedge accounting have been analyzed by the Company. The application of these standards did not materially affect the Company’s financial condition or results of operations. BGroup accounting (1)Subsidiaries and transactions with non-controlling interests Subsidiaries are all entities over which Tenaris has control. Tenaris controls an entity when it is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. Subsidiaries are fully consolidated from the date on which control is exercised by the Company and are no longer consolidated from the date control ceases. The purchase method of accounting is used to account for the acquisition of subsidiaries by Tenaris. The cost of an acquisition is measured as the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Acquisition-related costs are expensed as incurred. Identifiable assets acquired, liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date. Any non-controlling interest in the acquiree is measured either at fair value or at the non-controlling interest’s proportionate share of the acquiree’s net assets. The excess of the aggregate of the consideration transferred and the amount of any non-controlling interest in the acquiree over the fair value of the identifiable net assets acquired is recorded as goodwill. If this is less than the fair value of the net assets of the subsidiary acquired, the difference is recognized directly in the Consolidated Income Statement. Transactions with non-controlling interests that do not result in a loss of control are accounted as transactions with equity owners of the Company. For purchases from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals to non-controlling interests are also recorded in equity. Material inter-company transactions, balances and unrealized gains (losses) on transactions between Tenaris subsidiaries have been eliminated in consolidation. However, since the functional currency of some subsidiaries is its respective local currency, some financial gains (losses) arising from inter-company transactions are generated. These are included in the Consolidated Income Statement under Other financial results. (2)Non-consolidated companies Non-consolidated companies are all entities in which Tenaris has significant influence but not control, generally accompanying a shareholding of between 20% and 50% of the voting rights. Investments in non- consolidated companies (associated and joint ventures) are accounted for by the equity method of accounting and are initially recognized at cost. The Company’s investment in non-consolidated companies includes goodwill identified in acquisition, net of any accumulated impairment loss. Unrealized results on transactions between Tenaris and its non-consolidated companies are eliminated to the extent of Tenaris’s interest in the non-consolidated companies. Unrealized losses are also eliminated unless the transaction provides evidence of an impairment indicator of the asset transferred. Financial statements of non-consolidated companies have been adjusted where necessary to ensure consistency with IFRS. The Company’s pro-rata share of earnings in non-consolidated companies is recorded in the Consolidated Income Statement under Equity in earnings (losses) of non-consolidated companies. The Company’s pro-rata share of changes in other reserves is recognized in the Consolidated Statement of Changes in Equity under Other Reserves. - 10 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 BGroup accounting (Cont.) (2)Non-consolidated companies (Cont.) At December 31, 2014, Tenaris holds 11.46% of Ternium’s common stock. The following factors and circumstances evidence that Tenaris has significant influence (as defined by IAS 28, “Investments in associates companies”) over Ternium, and as a result the Company’s investment in Ternium has been accounted for under the equity method: § Both the Company and Ternium are under the indirect common control of San Faustin S.A.; § Four out of the nine members of Ternium’s Board of Directors (including Ternium’s chairman) are also members of the Company’s Board of Directors; § Under the shareholders agreement by and between the Company and Techint Holdings S.à r.l, a wholly owned subsidiary of San Faustin S.A. and Ternium’s main shareholder, dated January 9, 2006, Techint Holdings S.à r.l, is required to take actions within its power to cause (a) one of the members of Ternium’s Board of Directors to be nominated by the Company and (b) any director nominated by the Company to be only removed from Ternium’s Board of Directors pursuant to previous written instructions of the Company. The Company’s investment in Ternium is carried at incorporation cost plus proportional ownership of Ternium’s earnings and other shareholders’ equity accounts. Because the exchange of its holdings in Amazonia and Ylopa for shares in Ternium was considered to be a transaction between companies under common control of San Faustin S.A. (formerly San Faustin N.V.), Tenaris recorded its initial ownership interest in Ternium at $229.7 million, the carrying value of the investments exchanged. This value was $22.6 million less than Tenaris’s proportional ownership of Ternium’s shareholders’ equity at the transaction date. As a result of this treatment, Tenaris’s investment in Ternium will not reflect its proportional ownership of Ternium’s net equity position. Ternium carried out an initial public offering (“IPO”) of its shares on February 1, 2006, listing its ADS on the New York Stock Exchange. At December 31, 2014, Tenaris holds through its Brazilian subsidiary Confab Industrial S.A. (“Confab”), 5.0% of the shares with voting rights and 2.5% of Usiminas’s total share capital. For the factors and circumstances that evidence that Tenaris has significant influence over Usiminas to account it for under the equity method (as defined by IAS 28, “Investments in Associates companies”), see Note 12. Tenaris reviews investments in non-consolidated companies for impairment whenever events or changes in circumstances indicate that the asset’s carrying amount may not be recoverable, such as a significant or prolonged decline in fair value below the carrying value. Tenaris carries its investment in Ternium at its proportional equity value, with no additional goodwill or intangible assets recognized. At December 31, 2014, 2013 and 2012, no impairment provisions were recorded on Tenaris’s investment in Ternium. Tenaris carries its investment in Usiminas at its proportional equity value, with no additional goodwill or intangible assets recognized. During the years ended December 31, 2014 and 2012, an impairment charge was recorded on Tenaris’s investment in Usiminas. See Note 7. CSegment information The Company is organized in one major business segment, Tubes, which is also the reportable operating segment. The Tubes segment includes the production and sale of both seamless and welded steel tubular products and related services mainly for the oil and gas industry, particularly oil country tubular goods (OCTG) used in drilling operations, and for other industrial applications with production processes that consist in the transformation of steel into tubular products. Business activities included in this segment are mainly dependent on the oil and gas industry worldwide, as this industry is a major consumer of steel pipe products, particularly OCTG used in drilling activities. Demand for steel pipe products from the oil and gas industry has historically been volatile and depends primarily upon the number of oil and natural gas wells being drilled, completed and reworked, and the depth and drilling conditions of these wells. Sales are generally made to end users, with exports being done through a centrally managed global distribution network and domestic sales made through local subsidiaries. Corporate general and administrative expenses have been allocated to the Tubes segment. - 11 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 CSegment information (Cont.) Others include all other business activities and operating segments that are not required to be separately reported, including the production and selling of sucker rods, welded steel pipes for electric conduits, industrial equipment, coiled tubing, energy and raw materials that exceed internal requirements. Tenaris’s Chief Operating Decision Maker (CEO) holds monthly meetings with senior management, in which operating and financial performance information is reviewed, including financial information that differs from IFRS principally as follows: § The use of direct cost methodology to calculate the inventories, while under IFRS it is at full cost, including absorption of production overheads and depreciations; § The use of costs based on previously internally defined cost estimates, while, under IFRS, costs are calculated at historical cost; § Other timing and no significant differences. Tenaris groups its geographical information in five areas: North America, South America, Europe, Middle East and Africa, and Far East and Oceania. For purposes of reporting geographical information, net sales are allocated to geographical areas based on the customer’s location; allocation of assets, capital expenditures and associated depreciations and amortizations are based on the geographical location of the assets. DForeign currency translation (1)Functional and presentation currency IAS 21 (revised) defines the functional currency as the currency of the primary economic environment in which an entity operates. The functional and presentation currency of the Company is the U.S. dollar. The U.S. dollar is the currency that best reflects the economic substance of the underlying events and circumstances relevant to Tenaris global operations. Starting January 1, 2012, the Company changed the functional currency of its Mexican, Canadian and Japanese subsidiaries from their respective local currencies to the U.S. dollar. Except from the Brazilian and Italian subsidiaries whose functional currencies are their local currencies, Tenaris determined that the functional currency of its other subsidiaries is the U.S. dollar, based on the following principal considerations: § Sales are mainly negotiated, denominated and settled in U.S. dollars. If priced in a currency other than the U.S. dollar, the sales price considers exposure to fluctuation in the exchange rate versus the U.S. dollar; § Prices of their critical raw materials and inputs are priced and settled in U.S. dollars; § Transaction and operational environment and the cash flow of these operations have the U.S. dollars as reference currency; § Significant level of integration of the local operations within Tenaris’s international global distribution network; § Net financial assets and liabilities are mainly received and maintained in U.S. dollars; § The exchange rate of certain legal currencies has long-been affected by recurring and severe economic crises. (2)Transactions in currencies other than the functional currency Transactions in currencies other than the functional currency are translated into the functional currency using the exchange rates prevailing at the date of the transactions or valuation where items are re-measured. At the end of each reporting period: (i) monetary items denominated in currencies other than the functional currency are translated using the closing rates; (ii) non-monetary items that are measured in terms of historical cost in a currency other than the functional currency are translated using the exchange rates prevailing at the date of the transactions; and (iii) non-monetary items that are measured at fair value in a currency other than the functional currency are translated using the exchange rates prevailing at the date when the fair value was determined. - 12 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 DForeign currency translation (Cont.) (2)Transactions in currencies other than the functional currency (Cont.) Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation at year-end exchange rates of monetary assets and liabilities denominated in currencies other than the functional currency are recorded as gains and losses from foreign exchange and included in “Other financial results” in the Consolidated Income Statement, except when deferred in equity as qualifying cash flow hedges and qualifying net investment hedges. Translation differences on non-monetary financial assets and liabilities such as equities held at fair value through profit or loss are recognized in profit or loss as part of the “fair value gain or loss,” while translation differences on non-monetary financial assets such as equities classified as available for sale are included in the “available for sale reserve” in equity. Tenaris had no such assets or liabilities for any of the periods presented. (3)Translation of financial information in currencies other than the functional currency Results of operations for subsidiaries whose functional currencies are not the U.S. dollar are translated into U.S. dollars at the average exchange rates for each quarter of the year. Financial Statement positions are translated at the end-of-year exchange rates. Translation differences are recognized in a separate component of equity as currency translation adjustments. In the case of a sale or other disposal of any of such subsidiaries, any accumulated translation difference would be recognized in income as a gain or loss from the sale. EProperty, plant and equipment Property, plant and equipment are recognized at historical acquisition or construction cost less accumulated depreciation and impairment losses. Historical cost includes expenditure that is directly attributable to the acquisition of the items. Property, plant and equipment acquired through acquisitions accounted for as business combinations have been valued initially at the fair market value of the assets acquired. Major overhaul and rebuilding expenditures are capitalized as property, plant and equipment only when it is probable that future economic benefits associated with the item will flow to the group and the investment enhances the condition of assets beyond its original condition. The carrying amount of the replaced part is derecognized. Ordinary maintenance expenses on manufacturing properties are recorded as cost of products sold in the year in which they are incurred. Borrowing costs that are attributable to the acquisition or construction of certain capital assets are capitalized as part of the cost of the asset, in accordance with IAS 23(R) (“Borrowing Costs”). Assets for which borrowing costs are capitalized are those that require a substantial period of time to prepare for their intended use. Depreciation method is reviewed at each year end. Depreciation is calculated using the straight-line method to depreciate the cost of each asset to its residual value over its estimated useful life, as follows: Land No Depreciation Buildings and improvements 30-50 years Plant and production equipment 10-40 years Vehicles, furniture and fixtures, and other equipment 4-10 years The asset’s residual values and useful lives of significant plant and production equipment are reviewed and adjusted, if appropriate, at each year-end date. Management’s re-estimation of assets useful lives, performed in accordance with IAS 16 (“Property plant and equipment”), did not materially affect depreciation expenses for 2014, 2013 and 2012. Tenaris depreciates each significant part of an item of property, plant and equipment for its different production facilities that (i) can be properly identified as an independent component with a cost that is significant in relation to the total cost of the item, and (ii) has a useful operating life that is different from another significant part of that same item of property, plant and equipment. Gains and losses on disposals are determined by comparing the proceeds with the carrying amount of assets and are recognized under Other operating income or Other operating expenses in the Consolidated Income Statement. - 13 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 FIntangible assets (1)Goodwill Goodwill represents the excess of the acquisition cost over the fair value of Tenaris’s share of net identifiable assets acquired as part of business combinations determined mainly by independent valuations. Goodwill is tested annually for impairment and carried at cost less accumulated impairment losses. Impairment losses on goodwill are not reversed. Goodwill is included on the Consolidated Statement of Financial Position under Intangible assets, net. For the purpose of impairment testing, goodwill is allocated to a subsidiary or group of subsidiaries that are expected to benefit from the business combination which generated the goodwill being tested. (2)Information systems projects Costs associated with maintaining computer software programs are generally recognized as an expense as incurred. However, costs directly related to the development, acquisition and implementation of information systems are recognized as intangible assets if it is probable they have economic benefits exceeding one year. Information systems projects recognized as assets are amortized using the straight-line method over their useful lives, generally not exceeding a period of 3 years. Amortization charges are mainly classified as Selling, general and administrative expenses in the Consolidated Income Statement. Management’s re-estimation of assets useful lives, performed in accordance with IAS 38 (“Intangible Assets”), did not materially affect depreciation expenses for 2014. (3)Licenses, patents, trademarks and proprietary technology Licenses, patents, trademarks, and proprietary technology acquired in a business combination are initially recognized at fair value at the acquisition date. Licenses, patents, proprietary technology and those trademarks that have a finite useful life are carried at cost less accumulated amortization. Amortization is calculated using the straight-line method to allocate the cost over their estimated useful lives, and does not exceed a period of 10 years. The balance of acquired trademarks that have indefinite useful lives according to external appraisal amounts to $86.7million at December 31, 2014 and 2013, included in Hydril CGU. Main factors considered in the determination of the indefinite useful lives, include the years that they have been in service and their recognition among customers in the industry. Management’s re-estimation of assets useful lives, performed in accordance with IAS 38 (“Intangible Assets”), did not materially affect depreciation expenses for 2014. (4)Research and development Research expenditures as well as development costs that do not fulfill the criteria for capitalization are recorded as Cost of sales in the Consolidated Income Statement as incurred. Research and development expenditures included in Cost of sales for the years 2014, 2013 and 2012 totaled $106.9 million, $105.6 million and $83.0 million, respectively. Customer relationships In accordance with IFRS 3 and IAS 38, Tenaris has recognized the value of customer relationships separately from goodwill attributable to the acquisition of Maverick and Hydril. Customer relationships acquired in a business combination are recognized at fair value at the acquisition date, have a finite useful life and are carried at cost less accumulated amortization. Amortization is calculated using the straight line method over the expected life of approximately 14 years for Maverick and 10 years for Hydril. - 14 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 GImpairment of non-financial assets Long-lived assets including identifiable intangible assets are reviewed for impairment at the lowest level for which there are separately identifiable cash flows (cash generating units, or CGU). Most of the Company’s principal subsidiaries that constitute a CGU have a single main production facility and, accordingly, each of such subsidiary represents the lowest level of asset aggregation that generates largely independent cash inflows. Assets that are subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. Intangible assets with indefinite useful life, including goodwill, are subject to at least an annual impairment test. In assessing whether there is any indication that a CGU may be impaired, external and internal sources of information are analyzed. Material facts and circumstances specifically considered in the analysis usually include the discount rate used in Tenaris’s cash flow projections and the business condition in terms of competitive and economic factors, such as the cost of raw materials, oil and gas prices, competitive environment, capital expenditure programs for Tenaris’s customers and the evolution of the rig count. An impairment loss is recognized for the amount by which the asset’s carrying amount exceeds its recoverable amount. The recoverable amount is the higher of the asset’s value in use and fair value less costs to sell. Any impairment loss is allocated to reduce the carrying amount of the assets of the CGU in the following order: (a) first, to reduce the carrying amount of any goodwill allocated to the CGU; and (b) then, to the other assets of the unit (group of units) pro rata on the basis of the carrying amount of each asset in the unit (group of units), considering not to reduce the carrying amount of the asset below the highest of its fair value less cost to sell, its value in use or zero. The value in use of each CGU is determined on the basis of the present value of net future cash flows which would be generated by such CGU. Tenaris uses cash flow projections for a five year period with a terminal value calculated based on perpetuity and appropriate discount rates. For purposes of calculating the fair value less costs to sell Tenaris uses the estimated value of future cash flows that a market participant could generate from the corresponding CGU. Management judgment is required to estimate discounted future cash flows. Actual cash flows and values could vary significantly from the forecasted future cash flows and related values derived using discounting techniques. Non-financial assets other than goodwill that suffered an impairment are reviewed for possible reversal at each reporting date. HOther investments Other investments consist primarily of investments in financial instruments and time deposits with a maturity of more than three months at the date of purchase. Certain fixed income financial instruments purchased by the Company have been categorized as available for sale if designated in this category or not classified in any of the other categories. The results of these financial investments are recognized in “Financial Results” in the Consolidated Income Statement using the effective interest method. Unrealized gains and losses other than impairment and foreign exchange results are recognized in “Other comprehensive income”. On maturity or disposal, net gain and losses previously deferred in “Other comprehensive income” are recognized in “Financial Results” in the Consolidated Income Statement. All other investments in financial instruments and time deposits are categorized as financial assets “at fair value through profit or loss” because such investments are both (i) held for trading and (ii) designated as such upon initial recognition because they are managed and its performance is evaluated on a fair value basis. The results of these investments are recognized in Financial Results in the Consolidated Income Statement. Purchases and sales of financial investments are recognized as of their settlement date. The fair values of quoted investments are generally based on current bid prices. If the market for a financial investment is not active or the securities are not listed, Tenaris estimates the fair value by using standard valuation techniques (see Section III Financial Risk Management). - 15 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 IInventories Inventories are stated at the lower of cost and net realizable value. The cost of finished goods and goods in process is comprised of raw materials, direct labor and utilities (based on FIFO method) and other direct costs and related production overhead costs. It excludes borrowing costs. Tenaris estimates net realizable value of inventories by grouping, where applicable, similar or related items. Net realizable value is the estimated selling price in the ordinary course of business, less any estimated costs of completion and selling expenses. Goods in transit at year end are valued based on supplier’s invoice cost. Tenaris establishes an allowance for obsolete or slow-moving inventory related to finished goods, supplies and spare parts. For slow moving or obsolete finished products, an allowance is established based on management’s analysis of product aging. An allowance for obsolete and slow-moving inventory of supplies and spare parts is established based on management's analysis of such items to be used as intended and the consideration of potential obsolescence due to technological changes. JTrade and other receivables Trade and other receivables are recognized initially at fair value, generally the original invoice amount. Tenaris analyzes its trade receivables on a regular basis and, when aware of a specific counterparty’s difficulty or inability to meet its obligations, impairs any amounts due by means of a charge to an allowance for doubtful accounts. Additionally, this allowance is adjusted periodically based on the aging of receivables. KCash and cash equivalents Cash and cash equivalents are comprised of cash in banks, liquidity funds and short-term investments with a maturity of less than three months at the date of purchase which are readily convertible to known amounts of cash. Assets recorded in cash and cash equivalents are carried at fair market value or at historical cost which approximates fair market value. In the Consolidated Statement of Financial Position, bank overdrafts are included in Borrowings in current liabilities. For the purposes of the Consolidated Statement of Cash Flows, cash and cash equivalents includes overdrafts. LEquity (1)Equity components The Consolidated Statement of Changes in Equity includes: § The value of share capital, legal reserve, share premium and other distributable reserves calculated in accordance with Luxembourg Law; § The currency translation adjustment, other reserves, retained earnings and non-controlling interest calculated in accordance with IFRS. (2) Share capital The Company has an authorized share capital of a single class of 2.5 billion shares having a nominal value of $1.00 per share.Total ordinary shares issued and outstanding as of December 31, 2014, 2013 and 2012 are 1,180,536,830 with a par value of $1.00 per share with one vote each. All issued shares are fully paid. (3) Dividends distribution by the Company to shareholders Dividends distributions are recorded in the Company’s financial statements when Company’s shareholders have the right to receive the payment, or when interim dividends are approved by the Board of Directors in accordance with the by-laws of the Company. Dividends may be paid by the Company to the extent that it has distributable retained earnings, calculated in accordance with Luxembourg law (see Note 25). - 16 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 MBorrowings Borrowings are recognized initially at fair value net of transaction costs incurred and subsequently measured at amortized cost. NCurrent and Deferred income tax The tax expense for the period comprises current and deferred tax. Tax is recognized in the Consolidated Income Statement, except for tax items recognized in the Consolidated Statement of Other Comprehensive Income. The current income tax charge is calculated on the basis of the tax laws enacted or substantively enacted at the reporting date in the countries where the Company’s subsidiaries operate and generate taxable income. Management periodically evaluates positions taken in tax returns with respect to situations in which applicable tax regulations are subject to interpretation and establishes provisions when appropriate. Deferred income tax is recognized applying the liability method on temporary differences arising between the tax basis of assets and liabilities and their carrying amounts in the financial statements. The principal temporary differences arise from fair value adjustments of assets acquired in business combinations, the effect of currency translation on fixed assets and inventories, depreciation on property, plant and equipment, valuation of inventories and provisions for pension plans. Deferred tax assets are also recognized for net operating loss carry-forwards. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply in the time period when the asset is realized or the liability is settled, based on tax laws that have been enacted or substantively enacted at the reporting date. Deferred tax assets are recognized to the extent it is probable that future taxable income will be available against which the temporary differences can be utilized. At the end of each reporting period, Tenaris reassesses unrecognized deferred tax assets. Tenaris recognizes a previously unrecognized deferred tax asset to the extent that it has become probable that future taxable income will allow the deferred tax asset to be recovered. In 2013, Argentina enacted a law that amends its income tax law, including a 10% withholding tax on dividend distributions made by Argentine companies to foreign beneficiaries. Accordingly, as of September 30, 2013, the Company recorded an income tax provision of $45.4 million, for the deferred tax liability on reserves for future dividends at Tenaris’s Argentine subsidiaries. As of December 31, 2014, the balance amounted to $17.7 million. In 2014, Mexico enacted atax reformwhich included a withholding tax on the distribution of results generated as from 2014.If 2014 net income were to be distributed as dividend, the estimated amount of withholding taxwouldamountto approximately $30 million.Tenaris estimates thatgiventhebalance of results prior to 2014 pending to be distributed, which arenot subject to withholding tax,there will be notax withholding during 2015, consequently, no income tax provision was recorded. OEmployee benefits Post employment benefits The Company has defined benefit and defined contribution plans. A defined benefit plan is a pension plan that defines an amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. The Company applied IAS 19 (amended 2011), “Employee benefits”, as from January 1, 2013. In accordance with the amended standard, post-employment benefits are accounted as follows: The liability recognized in the statement of financial position in respect of defined benefit pension plans is the present value of the defined benefit obligation at the end of the reporting period less the fair value of plan assets, if any. The defined benefit obligation is calculated annually (at year end) by independent actuaries using the projected unit credit method. The present value of the defined benefit obligation is determined by discounting the estimated future cash outflows using interest rates of high-quality corporate bonds that are denominated in the currency in which the benefits will be paid, and that have terms to maturity approximating to the terms of the related pension obligation. - 17 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 OEmployee benefits (Cont.) Post employment benefits (Cont.) Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are charged or credited to equity in “Other comprehensive income” in the period in which they arise. Past-service costs are recognized immediately in income statement. For defined benefit plans, net interest income/expense is calculated based on the surplus or deficit derived by the difference between the defined benefit obligations less plan assets. For defined contribution plans, the Company pays contributions to publicly or privately administered pension insurance plans on a mandatory, contractual or voluntary basis. The Company has no further payment obligations once the contributions have been paid. The contributions are recognized as employee benefit expense when they are due. Prepaid contributions are recognized as an asset to the extent that a cash refund or a reduction in the future payments is available. As required by IAS 19, comparative figures have been adjusted to reflect the retrospective application. Tenaris sponsors funded and unfunded defined benefit pension plans in certain subsidiaries. The most significant are: § An unfunded defined benefit employee retirement plan for certain senior officers. The plan is designed to provide certain benefits to those officers (additional to those contemplated under applicable labor laws) in case of termination of the employment relationship due to certain specified events, including retirement. This unfunded plan provides defined benefits based on years of service and final average salary. § Employees’ service rescission indemnity: the cost of this obligation is charged to the Consolidated Income Statement over the expected service lives of employees. This provision is primarily related to the liability accrued for employees at Tenaris’s Italian subsidiary. As from January 1, 2007 as a consequence of a change in an Italian law, employees were entitled to make contributions to external funds, thus, Tenaris’s Italian subsidiary pays every year the required contribution to the funds with no further obligation. As a result, the plan changed from a defined benefit plan to a defined contribution plan effective from that date, but only limited to the contributions of 2007 onwards. § Funded retirement benefit plans held in Canada for salary and hourly employees hired prior a certain date based on years of service and, in the case of salaried employees, final average salary. Both plans were replaced for defined contribution plans. § Funded retirement benefit plan held in the US for the benefit of some employees hired prior a certain date and is frozen for the purposes of credited service as well as determination of final average pay for the retirement benefit calculation. Plan assets consist primarily of investments in equities and money market funds. Additionally, an unfunded postretirement health and life plan that offers limited medical and life insurance benefits to the retirees, hired before a certain date. Other long term benefits During 2007, Tenaris launched an employee retention and long term incentive program(the “Program”) applicable to certain senior officers and employees of the Company, who will be granted a number of Units throughout the duration of the Program. The value of each of these Units is based on Tenaris’ shareholders’ equity (excluding non-controlling interest). Also, the beneficiaries of the Program are entitled to receive cash amounts based on (i) the amount of dividend payments made by Tenaris to its shareholders, and (ii) the number of Units held by each beneficiary to the Program. Units vest ratably over a period of four years and will be redeemed by the Company ten years after grant date, with the option of an early redemption at seven years after grant date. As the cash payment of the benefit is tied to the book value of the shares, and not to their market value, Tenaris valued this long-term incentive program as a long term benefit plan as classified in IAS 19. As of December 31, 2014 and 2013, the outstanding liability corresponding to the Program amounts to $98.1 million and $82.4 million, respectively. The total value of the units granted to date under the program, considering the number of units and the book value per share as of December 31, 2014 and 2013, is $108.8 million and $88.6 million, respectively. Other compensation obligations Employee entitlements to annual leave and long-service leave are accrued as earned. Compensation to employees in the event of dismissal is charged to income in the year in which it becomes payable. - 18 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 PProvisions Tenaris is subject to various claims, lawsuits and other legal proceedings, including customer claims, in which a third party is seeking payment for alleged damages, reimbursement for losses or indemnity. Tenaris’s potential liability with respect to such claims, lawsuits and other legal proceedings cannot be estimated with certainty. Management periodically reviews the status of each significant matter and assesses potential financial exposure. If, as a result of past events, a potential loss from a claim or proceeding is considered probable and the amount can be reasonably estimated, a provision is recorded. Accruals for loss contingencies reflect a reasonable estimate of the losses to be incurred based on information available to management as of the date of preparation of the financial statements, and take into consideration Tenaris’ litigation and settlement strategies. These estimates are primarily constructed with the assistance of legal counsel. As the scope of liabilities become better defined, there may be changes in the estimates of future costs which could have a material adverse effect on its results of operations, financial condition and cash flows. If Tenaris expects to be reimbursed for an accrued expense, as would be the case for an expense or loss covered under an insurance contract, and reimbursement is considered virtually certain, the expected reimbursement is recognized as a receivable. QTrade payables Trade payables are recognized initially at fair value, generally the nominal invoice amount. RRevenue recognition Revenue comprises the fair value of the consideration received or receivable for the sale of goods and services in the ordinary course of Tenaris’s activities. Revenue is shown net of value-added tax, returns, rebates and discounts and after eliminating sales within the group. Tenaris’ products and services are sold based upon purchase orders, contracts or upon other persuasive evidence of an arrangement with customers, including that the sales price is known or determinable. Sales are recognized as revenue upon delivery, when neither continuing managerial involvement nor effective control over the products is retained by Tenaris and when collection is reasonably assured. Delivery is defined by the transfer of risk and may include delivery to a storage facility located at one of the Company’s subsidiaries. For bill and hold transactions revenue is recognized only to the extent (a) it is highly probable delivery will be made; (b) the products have been specifically identified and are ready for delivery; (c) the sales contract specifically acknowledges the deferred delivery instructions; (d) the usual payment terms apply. The percentage of total sales that were generated from bill and hold arrangements for products located in Tenaris’s storage facilities that have not been shipped to customers amounted to 1.1%, 1.3% and 2.2% as of December 31, 2014, 2013 and 2012, respectively. The Company has not experienced any material claims requesting the cancellation of bill and hold transactions. Other revenues earned by Tenaris are recognized on the following basis: § Construction contracts (mainly applicable to Tenaris Brazilian subsidiaries and amounted to 1.1% of total sales). The revenue recognition of the contracts follows the IAS 11 guidance, that means, when the outcome of a construction contract can be estimated reliably and it is probable that the contract will be profitable, contract revenue is recognized over the period of the contract by reference to the stage of completion (measured by reference to the contract costs incurred up to the end of the reporting period as a percentage of total estimated costs for each contract). § Interest income: on the effective yield basis. § Dividend income from investments in other companies: when Tenaris’ right to receive payment is established. - 19 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 SCost of sales and sales expenses Cost of sales and sales expenses are recognized in the Consolidated Income Statement on the accrual basis of accounting. Commissions, freight and other selling expenses, including shipping and handling costs, are recorded in “Selling, general and administrative expenses” in the Consolidated Income Statement. TEarnings per share Earnings per share are calculated by dividing the income attributable to owners of the parent by the daily weighted average number of common shares outstanding during the year. UFinancial instruments Non derivative financial instruments comprise investments in financial debt instruments and equity, time deposits, trade and other receivables, cash and cash equivalents, borrowings, and trade and other payables. Tenaris’s non derivative financial instruments are classified into the following categories: § Financial instruments at fair value through profit and loss: comprise mainly cash and cash equivalents and investments in certain financial debt instruments and time deposits held for trading. § Loans and receivables: comprise trade receivables and other receivables and are measured at amortized cost using the effective interest rate method less any impairment. § Available for sale assets: comprise certain fixed income financial instruments purchased by the Company that have been categorized as available for sale if designated in this category or not classified in any of the other categories. It also includes the Company’s interest in the Venezuelan Companies (see Note 30). § Other financial liabilities: comprise borrowings, trade and other payables and are measured at amortized cost using the effective interest rate method. The categorization depends on the nature and purpose of the financial instrument and is determined at the time of initial recognition. Financial assets and liabilities are recognized and derecognized on their settlement date. In accordance with IAS 39 (“Financial Instruments: Recognition and Measurement”) embedded derivatives are accounted separately from their host contracts. The result has been recognized under “Foreign exchange derivatives contracts results”. Accounting for derivative financial instruments and hedging activities is included within the Section III, Financial Risk Management. - 20 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 III. FINANCIAL RISK MANAGEMENT The multinational nature of Tenaris’s operations and customer base exposes the Company to a variety of risks, mainly related to market risks (including the effects of changes in foreign currency exchange rates and interest rates), credit risk and capital market risk. In order to manage the volatility related to these exposures, the management evaluates exposures on a consolidated basis, taking advantage of logical exposure netting. The Company or its subsidiaries may then enter into various derivative transactions in order to prevent potential adverse impacts on Tenaris’ financial performance. Such derivative transactions are executed in accordance with internal policies and hedging practices. The Company’s objectives, policies and processes for managing these risks remained unchanged during 2014. A. Financial Risk Factors (i)Capital Market Risk Tenaris seeks to maintain a low debt to total equity ratio considering the industry and the markets where it operates. The year-end ratio of debt to total equity (where “debt” comprises financial borrowings and “total equity” is the sum of financial borrowings and equity) is 0.07 as of December 31, 2014 same as of December 31, 2013. The Company does not have to comply with regulatory capital adequacy requirements as known in the financial services industry. (ii)Foreign exchange risk Tenaris manufactures and sells its products in a number of countries throughout the world and consequently is exposed to foreign exchange rate risk. Since the Company’s functional currency is the U.S. dollar the purpose of Tenaris’s foreign currency hedging program is mainly to reduce the risk caused by changes in the exchange rates of other currencies against the U.S. dollar. Tenaris’s exposure to currency fluctuations is reviewed on a periodic consolidated basis. A number of derivative transactions are performed in order to achieve an efficient coverage in the absence of operative or natural hedges. Almost all of these transactions are forward exchange rates contracts (see Note 24 Derivative financial instruments). Tenaris does notenter into derivative financial instruments for trading or other speculative purposes, other than non-material investments in structured products. Because certain subsidiaries have functional currencies other than the U.S. dollar, the results of hedging activities, reported in accordance with IFRS, may not reflect entirely the management’s assessment of its foreign exchange risk hedging program. Inter-company balances between Tenaris’s subsidiaries may generate financial gains (losses) to the extent that functional currencies differ. The value of Tenaris’s financial assets and liabilities is subject to changes arising out of the variation of foreign currency exchange rates. The following table provides a breakdown of Tenaris’s main financial assets and liabilities (including foreign exchange derivative contracts) which impact the Company’s profit and loss as of December 31, 2014 and 2013: All amounts Long / (Short) in thousands of U.S. dollars As of December 31, Currency Exposure / Functional currency Argentine Peso / U.S. Dollar Euro / U.S. Dollar U.S. Dollar / Brazilian Real - 21 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 A. Financial Risk Factors (Cont.) (ii)Foreign exchange risk (Cont.) The main relevant exposures correspond to: § Argentine Peso / U.S. dollar As of December 31, 2014 and 2013 consisting primarily of Argentine Peso-denominated financial, trade, social and fiscal payables at certain Argentine subsidiaries which functional currency was the U.S. dollar. A change of 1% in the ARS/USD exchange rate would have generated a pre-tax gain / loss of $1.9 million and $3.7 million as of December 31, 2014 and 2013, respectively. § Euro / U.S. dollar As of December 31, 2014 and 2013, consisting primarily of Euro-denominated liabilities at certain subsidiaries which functional currency was the U.S. dollar. A change of 1% in the EUR/USD exchange rate would have generated a pre-tax gain / loss of $1.9 million and $1.4 million as of December 31, 2014 and 2013, respectively, which would have been to a large extent offset by changes to Tenaris’ net equity position. Considering the balances held as of December 31, 2014 on financial assets and liabilities exposed to foreign exchange rate fluctuations, Tenaris estimates that the impact of a simultaneous 1% favorable / unfavorable movement in the levels of foreign currencies exchange rates relative to the U.S. dollar, would be a pre-tax gain / loss of $7.5 million (including a gain / loss of $2.8 million due to foreign exchange derivative contracts), which would be partially offset by changes to Tenaris’s net equity position of $1.8 million. For balances held as of December 31, 2013, a simultaneous 1% favorable / unfavorable movement in the foreign currencies exchange rates relative to the U.S. dollar, would have generated a pre-tax gain / loss of $6.7 million (including a loss / gain of $0.3 million due to foreign exchange derivative contracts), which would have been partially offset by changes to Tenaris’ net equity position of $0.8 million. (iii)Interest rate risk Tenaris is subject to interest rate risk on its investment portfolio and its debt. The Company uses a mix of variable and fixed rate debt in combination with its investment portfolio strategy. From time to time, the Company may choose to enter into foreign exchange derivative contracts and / orinterest rate swaps to mitigate the exposure to changes in the interest rates. The following table summarizes the proportions of variable-rate and fixed-rate debt as of each year end. As of December 31, Amount in thousands of U.S. dollars % Amount in thousands of U.S. dollars % Fixed rate 76% 69% Variable rate 24% 31% Total (*) (*) As of December 31, 2014 approximately 73% of the total debt balance corresponded to fixed-rate borrowings where the original period was nonetheless equal to or lesser than 360 days. This compares to approximately 65% of the total outstanding debt balance as of December 31, 2013. The Company estimates that, if market interest rates applicable to Tenaris’s borrowings had been 100 basis points higher, then the additional pre-tax loss would have been $6.3million in 2014 and $10.8 million in 2013. Tenaris’s exposure to interest risk associated with its debt is also mitigated by its investment portfolio. Tenaris estimates that, if interest rates on the benchmark rates for Tenaris portfolio had been 100 basis points higher, then the additional pre-tax gain would have been $5.7 million in 2014 and $3.7 million in 2013,partially offsetting the net losses to Tenaris’s borrowing costs. - 22 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 A. Financial Risk Factors (Cont.) (iv)Credit risk Credit risk arises from cash and cash equivalents, deposits with banks and financial institutions, as well as credit exposures to customers, including outstanding receivables and committed transactions. The Company also actively monitors the creditworthiness of its treasury, derivative and insurance counterparties in order to minimize its credit risk. There is no significant concentration of credit risk from customers. No single customer comprised more than 10% of Tenaris’s net sales in 2014, 2013 and 2012. Tenaris’s credit policies related to sales of products and services are designed to identify customers with acceptable credit history, and to allow Tenaris to require the use of credit insurance, letters of credit and other instruments designed to minimize credit risks whenever deemed necessary. Tenaris maintains allowances for impairment for potential credit losses (See Section II J). As of December 31, 2014 and 2013 trade receivables amount to $1,963.4 million and $1,983.0 million respectively. Trade receivables have guarantees under credit insurance of $460.5 million and $537.5 million, letter of credit and other bank guarantees of $98.4 million and $36.5 million, and other guarantees of $12.3 million and $55.0 million as of December 31, 2014 and 2013 respectively. As of December 31, 2014 and 2013 past due trade receivables amounted to $350.1 million and $431.0 million, respectively. Out of those amounts $75.8 million and $147.9 million are guaranteed trade receivables while $69.0 million and $51.2 million are included in the allowance for doubtful accounts. Past due receivable not provisioned relate to a number of customers for whom there is no recent history of default. The allowance for doubtful accounts and the existing guarantees are sufficient to cover doubtful trade receivables. (v)Counterparty risk Tenaris has investment guidelines with specific parameters to limit issuer risk on marketable securities. Counterparties for derivatives and cash transactions are limited to high credit quality financial institutions, normally investment grade. Approximately 88.6% of Tenaris’s liquid financial assets correspond to Investment Grade-rated instruments as of December 31, 2014, in comparison with approximately 98.1% as of December 31, 2013. (vi)Liquidity risk Tenaris financing strategy aims to maintain adequate financial resources and access to additional liquidity. During 2014, Tenaris has counted on cash flows from operations as well as additional bank financing to fund its transactions. Management maintains sufficient cash and marketable securities to finance normal operations and believes that Tenaris also has appropriate access to market for short-term working capital needs. Liquid financial assets as a whole (comprising cash and cash equivalents and other current investments) were 13.5% of total assets at the end of 2014 compared to 11.6% at the end of 2013. Tenaris has a conservative approach to the management of its liquidity, which consists of cash in banks, liquidity funds and short-term investments mainly with a maturity of less than three months at the date of purchase. Tenaris holds primarily investments in money market funds and variable or fixed-rate securities from investment grade issuers. As of December 31, 2014 and 2013, Tenaris does not have direct exposure to financial instruments issued by European sovereign counterparties. Tenaris holds its cash and cash equivalents primarily in U.S. dollars. As of December 31, 2014 and 2013, U.S. dollar denominated liquid assets represented approximately 83%and 76% of total liquid financial assets respectively. - 23 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 A. Financial Risk Factors (Cont.) (vii)Commodity price risk In the ordinary course of its operations, Tenaris purchase commodities and raw materials that are subject to price volatility caused by supply conditions, political and economic variables and other factors. As a consequence, Tenaris is exposed to risk resulting from fluctuations in the prices of these commodities and raw materials. Tenaris fixes the prices of such raw materials and commodities for short-term periods, typically not in excess of one year, in general Tenaris does not hedge this risk. B. Financial instruments by category Accounting policies for financial instruments have been applied to the line items below: December 31, 2014 Assets at fair value through profit and loss Loans and receivables Available for sale Total Assets as per statement of financial position Derivative financial instruments - - Trade receivables - - Other receivables - - Available for sale assets (See note 30) - - Other investments - Cash and cash equivalents - Total December 31, 2014 Liabilities at fair value through profit and loss Other financial liabilities Total Liabilities as per statement of financial position Borrowings - Derivative financial instruments - Trade and other payables (*) - Total December 31, 2013 Assets at fair value through profit and loss Loans and receivables Available for sale Total Assets as per statement of financial position Derivative financial instruments - - Trade receivables - - Other receivables - - Available for sale assets - - Other investments - Cash and cash equivalents - Total December 31, 2013 Liabilities at fair value through profit and loss Other financial liabilities Total Liabilities as per statement of financial position Borrowings - Derivative financial instruments - Trade and other payables (*) - Total (*) The maturity of most of trade payables is less than one year. - 24 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 C. Fair value hierarchy IFRS 13 requires for financial instruments that are measured in the statement of financial position at fair value, a disclosure of fair value measurements by level according to the following fair value measurement hierarchy: Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). Level 3 - Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs). The following table presents the assets and liabilities that are measured at fair value as of December 31, 2014 and 2013. December 31, 2014 Level 1 Level 2 Level 3 (*) Total Assets Cash and cash equivalents - - Other investments Derivatives financial instruments - - Available for sale assets (*) - - Total Liabilities Derivatives financial instruments - - Total - - December 31, 2013 Level 1 Level 2 Level 3 (*) Total Assets Cash and cash equivalents - - Other investments Derivatives financial instruments - - Available for sale assets (*) - - Total Liabilities Derivatives financial instruments - - Total - - (*) For further detail regarding Available for sale assets, see Note 30. There were no transfers between Level 1 and 2 during the period. The fair value of financial instruments traded in active markets is based on quoted market prices at the reporting date. A market is regarded as active if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service, or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length basis. The quoted market price used for financial assets held by Tenaris is the current bid price. These instruments are included in Level 1 and comprise primarily corporate and sovereign debt securities. The fair value of financial instruments that are not traded in an active market (such as certain debt securities, certificates of deposits with original maturity of more than three months, forward and interest rate derivative instruments) is determined by using valuation techniques which maximize the use of observable market data when available and rely as little as possible on entity specific estimates. If all significant inputs required to value an instrument are observable, the instrument is included in Level 2. Tenaris values its assets and liabilities included in this level using bid prices, interest rate curves, broker quotations, current exchange rates, forward rates and implied volatilities obtained from market contributors as of the valuation date. - 25 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 C. Fair value hierarchy (Cont.) If one or more of the significant inputs are not based on observable market data, the instruments are included in Level 3. Tenaris values its assets and liabilities in this level using observable market inputs and management assumptions which reflect the Company’s best estimate on how market participants would price the asset or liability at measurement date. Main balances included in this level correspond to Available for sale assets related to Tenaris’s interest in Venezuelan companies under process of nationalization (see Note 30). The following table presents the changes in Level 3 assets and liabilities: Year ended December 31, Assets / Liabilities At the beginning of the period Currency translation adjustment and others At the end of the year D. Fair value estimation Financial assets or liabilities classified as assets at fair value through profit or loss are measured under the framework established by the IASB accounting guidance for fair value measurements and disclosures. The fair values of quoted investments are generally based on current bid prices. If the market for a financial asset is not active or no market is available, fair values are established using standard valuation techniques. For the purpose of estimating the fair value of Cash and cash equivalents and Other Investments expiring in less than ninety days from the measurement date, the Company usually chooses to use the historical cost because the carrying amount of financial assets and liabilities with maturities of less than ninety days approximates to their fair value. The fair value of all outstanding derivatives is determined using specific pricing models that include inputs that are observable in the market or can be derived from or corroborated by observable data. The fair value of forward foreign exchange contracts is calculated as the net present value of the estimated future cash flows in each currency, based on observable yield curves, converted into U.S. dollars at the spot rate of the valuation date. Borrowings are comprised primarily of fixed rate debt and variable rate debt with a short term portion where interest has already been fixed. They are classified under other financial liabilities and measured at their amortized cost. Tenaris estimates that the fair value of its main financial liabilities is approximately 100.1% of its carrying amount including interests accrued in 2014 as compared with 100.2% in 2013. Tenaris estimates that a change of 100 basis points in the reference interest rates would have an estimated impact of approximately 0.4% in the fair value of borrowings as of December 31, 2014 and 0.3% in 2013. Fair values were calculated using standard valuation techniques for floating rate instruments and comparable market rates for discounting flows. - 26 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 E. Accounting for derivative financial instruments and hedging activities Derivative financial instruments are initially recognized in the statement of financial position at fair value through profit and loss on each date a derivative contract is entered into and are subsequently remeasured at fair value. Specific tools are used for calculation of each instrument’s fair value and these tools are tested for consistency on a monthly basis. Market rates are used for all pricing operations. These include exchange rates, deposit rates and other discount rates matching the nature of each underlying risk. As a general rule, Tenaris recognizes the full amount related to the change in fair value of derivative financial instruments in Financial results in the Consolidated Income Statement. Tenaris designates certain derivatives as hedges of particular risks associated with recognized assets or liabilities or highly probable forecast transactions. These transactions (mainly currency forward contracts on highly probable forecast transactions) are classified as cash flow hedges. The effective portion of the fair value of derivatives that are designated and qualify as cash flow hedges is recognized in equity. Amounts accumulated in equity are then recognized in the income statement in the same period than the offsetting losses and gains on the hedged item. The gain or loss relating to the ineffective portion is recognized immediately in the income statement. The fair value of Tenaris’s derivative financial instruments (assets or liabilities) continues to be reflected on the statement of financial position. The full fair value of a hedging derivative is classified as a current or non current asset or liability according to its expiry date. For transactions designated and qualifying for hedge accounting, Tenaris documents at the inception of the transaction the relationship between hedging instruments and hedged items, as well as its risk management objectives and strategy for undertaking various hedge transactions. Tenaris also documents its assessment on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in the fair value or cash flow of hedged items. At December 31, 2014 and 2013, the effective portion of designated cash flow hedges which is included in “Other Reserves” in equity amounts to $7.9 million debit and $0.1 million credit (see Note 24 Derivative financial instruments). The fair values of various derivative instruments used for hedging purposes are disclosed in Note 24. Movements in the hedging reserve included within “Other Reserves” in equity are also shown in Note 24. - 27 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 IV. OTHER NOTES TO THE RESTATED CONSOLIDATED FINANCIAL STATEMENTS (In the notes all amounts are shown in thousands of U.S. dollars, unless otherwise stated) 1Segment information As mentioned in section II. AP – C, the Segment Information is disclosed as follows: Reportable operating segments (all amounts in thousands of U.S. dollars) Year ended December 31, 2014 Tubes Other Total (Restated) IFRS - Net Sales (*) Management View - Operating income · Differences in cost of sales and others ·Depreciation and amortization/Impairment IFRS - Operating income Financial income (expense), net Income before equity in earnings of non-consolidated companies and income tax Equity in earnings of non-consolidated companies Income before income tax Capital expenditures Depreciation and amortization (all amounts in thousands of U.S. dollars) Year ended December 31, 2013 Tubes Other Total IFRS - Net Sales (*) Management View - Operating income · Differences in cost of sales and others ·Depreciation and amortization IFRS - Operating income Financial income (expense), net Income before equity in earnings of non-consolidated companies and income tax Equity in losses of non-consolidated companies Income before income tax Capital expenditures Depreciation and amortization (all amounts in thousands of U.S. dollars) Year ended December 31, 2012 Tubes Other Total IFRS - Net Sales (*) Management View - Operating income · Differences in cost of sales and others ·Depreciation and amortization IFRS - Operating income Financial income (expense), net Income before equity in earnings of non-consolidated companies and income tax Equity in earnings of non-consolidated companies Income before income tax Capital expenditures Depreciation and amortization (*) In 2014, the company aligned the presentation of sales between Management and IFRS view. Transactions between segments, which were eliminated in consolidation, mainly related to sales of scrap, energy, surplus raw materials and others from the Other segment to the Tubes segment for $233,863, $276,388 and $345,285 in 2014, 2013 and 2012, respectively. Net income under Management view amounted to $1,154.2 million, while under IFRS amounted to $1,181.2 million. In addition to the amounts reconciled above, the main differences arise from the impact of functional currencies on financial result, deferred income taxes as well as the result of investment in non-consolidated companies. - 28 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 1Segment information (Cont.) Geographical information (all amounts in thousands of U.S. dollars) North America South America Europe Middle East & Africa Far East & Oceania Unallocated (*) Total Year ended December 31, 2014 (Restated) Net sales - Total assets Trade receivables - Property, plant and equipment, net - Capital expenditures - Depreciation and amortization - Year ended December 31, 2013 Net sales - Total assets Trade receivables - Property, plant and equipment, net - Capital expenditures - Depreciation and amortization - Year ended December 31, 2012 Net sales - Total assets Trade receivables - Property, plant and equipment, net - Capital expenditures - Depreciation and amortization - There are no revenues from external customers attributable to the Company’s country of incorporation (Luxembourg). For geographical information purposes, “North America” comprises Canada, Mexico and the USA (32.6%); “South America” comprises principally Argentina (10.7%), Brazil, Colombia and Ecuador; “Europe” comprises principally Italy, United Kingdom, Norway and Romania; “Middle East and Africa” comprises principally Angola, Iraq, Nigeria, Saudi Arabia, United Arab Emirates, Kazakhstan, Congo and; “Far East and Oceania” comprises principally China and Indonesia. (*) Includes Investments in non-consolidated companies and Available for sale assets for $21.6 million in 2014, 2013 and 2012 (see Note 12 and 30). - 29 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 2Cost of sales Year ended December 31, (all amounts in thousands of U.S. dollars) Inventories at the beginning of the year Plus: Charges of the period Raw materials, energy, consumables and other Increase in inventory due to business combinations - Services and fees Labor cost Depreciation of property, plant and equipment Amortization of intangible assets Maintenance expenses Allowance for obsolescence Taxes Other Less: Inventories at the end of the year 3Selling, general and administrative expenses Year ended December 31, (all amounts in thousands of U.S. dollars) Services and fees Labor cost Depreciation of property, plant and equipment Amortization of intangible assets Commissions, freight and other selling expenses Provisions for contingencies Allowances for doubtful accounts Taxes Other 4 Labor costs (included in Cost of sales and in Selling, general and administrative expenses) Year ended December 31, (all amounts in thousands of U.S. dollars) Wages, salaries and social security costs Employees' service rescission indemnity (including those classified as defined contribution plans) Pension benefits - defined benefit plans Employee retention and long term incentive program At the year-end, the number of employees was 27,816in 2014, 26,825 in 2013 and 26,673 in 2012. - 30 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 4 Labor costs (included in Cost of sales and in Selling, general and administrative expenses) (Cont.) The following table shows the geographical distribution of the employees: Country Argentina Mexico Brazil USA Italy Romania Canada Indonesia Colombia Japan Other 5Other operating income and expenses Year ended December 31, (all amounts in thousands of U.S. dollars) Other operating income Reimbursement from insurance companies and other third parties agreements (*) Net income from other sales Net rents Other - Other operating expenses Contributions to welfare projects and non-profits organizations Provisions for legal claims and contingencies Loss on fixed assets and material supplies disposed / scrapped 39 Impairment charge - - Allowance for doubtful receivables Other - - (*) In 2012, Confab Industrial S.A., a Tenaris subsidiary organized in Brazil (“Confab”) collected from the Brazilian government an amount, net of attorney fees and other related expenses, of approximately Brazilian reais (“BRL”) 99.8 million (approximately $49.2 million), recorded in other operating income. The income tax effect on this gain amounted to approximately $17.1 million. This payment was ordered by a final court judgment that represents Confab’s right to interest and monetary adjustment over a tax benefit that had been paid to Confab in 1991 and determined the amount of such right. Impairment charge Tenaris’s main source of revenue is the sale of products and services to the oil and gas industry, and the level of such sales is sensitive to international oil and gas prices and their impact on drilling activities. In the past few months, oil prices have fallen from over $100/bbl in June 2014 to less than $50/bbl in January 2015. This decline is affecting drilling activity and the expected demand for OCTG products. Tenaris conducted an impairment test over its main assets and determined a charge of $206 million during the fourth quarter of 2014,which affected its welded pipe assets in Colombia and Canada. At December 31, 2014, the carrying value of the assets impaired (i.e., property, plant and equipment and intangible assets) was as follows: (all amounts in thousands of U.S. dollars) Assets before impairment Impairment Assets after impairment Tubocaribe – Colombia Prudential – Canada Total - 31 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 5Other operating income and expenses (Cont.) The value-in-use was used to determine the recoverable value. Value-in-use is calculated by discounting the estimated cash flows over a five year period based on forecasts approved by management. For the subsequent years beyond the five-year period, a terminal value is calculated based on perpetuity considering a nominal growth rate of 2%. The growth rate considers the long-term average growth rate for the oil and gas industry, the higher demand to offset depletion of existing fields and the Company’s expected market penetration. The main key assumptions, used in estimating the value in use are oil and natural gas prices evolution, the level of drilling activity and Tenaris’s market share. For purposes of assessing key assumptions, Tenaris uses external sources of information and management judgment based on past experience. The discount rates used are based on the respective weighted average cost of capital (WACC) which is considered to be a good indicator of capital cost. For each CGU where assets are allocated, a specific WACC was determined taking into account the industry, country and size of the business. In 2014, the main discount rates used were in a range between 9% and 13%. The main factors that could result in additional impairment charges in future periods would be an increase in the discount rate / decrease in growth rate used in the Company’s cash flow projections and a further deterioration of the business, competitive and economic factors, such as the oil and gas prices, capital expenditure program of Tenaris’s clients, the evolution of the rig count, the competitive environment and the cost of raw materials. Following the requirements of IAS 36, Tenaris has determined that the CGU for which a reasonable possible change in a key assumptions would cause the CGUs’ carrying amount to exceed its recoverable amount was the welded OCTG CGU in the USA. An increase of 100 Bps in the discount rate would generate an impairment of $179 million;a decline of 100 Bps in the growth rate would generate an impairment of $116 million; and a decline of 5% in the cash flow projections would generate an impairment of $73 million. For Prudential an increase of 100 Bps in the discount rate would generate an impairment of $35 million;a decline of 100 Bps in the growth rate would generate an impairment of $19 million; and a decline of 5% in the cash flow projections would generate an impairment of $12 million. For Tubocaribe an increase of 100 Bps in the discount rate would generate an impairment of $12 million; a decline of 100 Bps in the growth rate would generate an impairment of $7 million; and a decline of 5% in the cash flow projections would generate an impairment of $1 million. 6Financial results (all amounts in thousands of U.S. dollars) Year ended December 31, Interest Income Interest from available-for-sale financial assets - Net result on changes in FV of financial assets at FVTPL Net result on available-for-sale financial assets - Finance Income Finance Cost Net foreign exchange transactions results (*) Foreign exchange derivatives contracts results Other Other Financial results Net Financial results (*) In 2014 include the positive impact from the Argentine peso devaluation against the U.S. dollar on the Argentine peso denominated borrowings and liabilities. Tenaris has categorized as available for sale certain fixed income financial instruments. Following is a summary of the available for sale financial assets reserve on Other Comprehensive Income. Equity Reserve Dec-12 Movements 2013 Equity Reserve Dec-13 Movements 2014 Equity Reserve Dec-14 Available for sale - Total Available for sale reserve - - 32 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 7Equity in earnings (losses) of non-consolidated companies Year ended December 31, (all amounts in thousands of U.S. dollars) (Restated) From non-consolidated companies Gain on equity interest / others (*) - Impairment loss on non-consolidated companies (**) - (*) For 2014 see Note 26. (**) Impairments in 2014 and 2012 correspond to the investment in Usiminas. See Note 12. 8Income tax Year ended December 31, (all amounts in thousands of U.S. dollars) Current tax Deferred tax The tax on Tenaris’s income before tax differs from the theoretical amount that would arise using the tax rate in each country as follows: Year ended December 31, (all amounts in thousands of U.S. dollars) (Restated) Income before income tax Tax calculated at the tax rate in each country Non taxable income / Non deductible expenses, net Changes in the tax rates Effect of currency translation on tax base (*) Utilization of previously unrecognized tax losses Tax charge (*) Tenaris applies the liability method to recognize deferred income tax on temporary differences between the tax basis of assets and their carrying amounts in the financial statements. By application of this method, Tenaris recognizes gains and losses on deferred income tax due to the effect of the change in the value on the tax basis in subsidiaries (mainly Argentinian and Mexican), which have a functional currency different to their local currency. These gains and losses are required by IFRS even though the revalued / devalued tax basis of the relevant assets will not result in any deduction / obligation for tax purposes in future periods. 9Dividends distribution On November 5, 2014, the Company’s Board of Directors approved the payment of an interim dividend of $0.15 per share ($0.30 per ADS), or approximately $177 million, on November 27, 2014, with an ex-dividend date of November 24, 2014. On May 7, 2014 the Company’s Shareholders approved an annual dividend in the amount of $0.43 per share ($0.86 per ADS). The amount approved included the interim dividend previously paid in November 21, 2013 in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.30 per share ($0.60 per ADS), was paid on May 22, 2014. In the aggregate, the interim dividend paid in November 2013 and the balance paid in May 2014 amounted to approximately $507.6 million. On May 2, 2013, the Company’s shareholders approved an annual dividend in the amount of $0.43 per share ($0.86 per ADS). The amount approved included the interim dividend previously paid in November 2012, in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.30 per share ($0.60 per ADS), was paid on May 23, 2013. In the aggregate, the interim dividend paid in November 2012 and the balance paid in May 2013 amounted to approximately $507.6 million. On May 2, 2012, the Company’s shareholders approved an annual dividend in the amount of $0.38 per share ($0.76 per ADS). The amount approved included the interim dividend previously paid in November 2011, in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.25 per share ($0.50 per ADS), was paid on May 24, 2012. In the aggregate, the interim dividend paid in November 2011 and the balance paid in May 2012 amounted to approximately $449 million. - 33 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 10Property, plant and equipment, net Year ended December 31, 2014 Land, building and improvements Plant and production equipment Vehicles, furniture and fixtures Work in progress Spare parts and equipment Total Cost Values at the beginning of the year Translation differences Additions (*) Disposals / Consumptions - Increase due to business combinations 31 Transfers / Reclassifications Values at the end of the year Depreciation and impairment Accumulated at the beginning of the year - Translation differences - Depreciation charge - Transfers / Reclassifications 23 - - Increase due to business combinations - - Impairment charge (See Note 5) - - - Disposals / Consumptions - - Accumulated at the end of the year - At December 31, 2014 (*) The increase is mainly due to progress in the construction of the greenfield seamless facility in Bay City, Texas. Year ended December 31, 2013 Land, building and improvements Plant and production equipment Vehicles, furniture and fixtures Work in progress Spare parts and equipment Total Cost Values at the beginning of the year Translation differences Additions Disposals / Consumptions - Increase due to the consolidation of joint operations - - Transfers / Reclassifications Values at the end of the year Depreciation Accumulated at the beginning of the year - Translation differences - Depreciation charge - Transfers / Reclassifications - 8 Increase due to the consolidation of joint operations - - - Disposals / Consumptions - Accumulated at the end of the year - At December 31, 2013 Property, plant and equipment include capitalized interests for net amounts at December 31, 2014 and 2013 of $3,323 and $3,782 (there were no capitalized interests during the years 2014 and 2013), respectively. - 34 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 11Intangible assets, net Year ended December 31, 2014 Information system projects Licenses,patents and trademarks (*) Goodwill Customer relationships Total Cost Values at the beginning of the year Translation differences - Additions - - Transfers / Reclassifications - - Increase due to business combinations 28 - - Disposals - - Values at the end of the year Amortization and impairment Accumulated at the beginning of the year Translation differences - - - Amortization charge - Impairment charge (See Note 5) - - Accumulated at the end of the year At December 31, 2014 Year ended December 31, 2013 Information system projects Licenses,patents and trademarks (*) Goodwill Customer relationships Total Cost Values at the beginning of the year Translation differences 20 61 - Additions - - Transfers / Reclassifications - - Disposals - Values at the end of the year Amortization Accumulated at the beginning of the year Translation differences - - - Amortization charge - Disposals - - - Transfers / Reclassifications - - Accumulated at the end of the year At December 31, 2013 (*) Includes Proprietary Technology. The geographical allocation of goodwill for the year ended December 31, 2014 was $1.614.5 million for North America, $128.2 million for South America $2.0 million for Europe, and $0.7 million for Middle East & Africa. The carrying amount of goodwill allocated by CGU, as of December 31, 2014, was as follows: As of December 31, 2014 Tubes Segment Other Segment CGU Maverick Acquisition Hydril Acquisition Other Maverick Acquisition Total OCTG (USA) - - - Tamsa (Hydril and other) - - Siderca (Hydril and other) - - Hydril - - - Electric Conduits - - - Coiled Tubing - - - Other - - - Total - 35 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 12Investments in non-consolidated companies Year ended December 31, (Restated) At the beginning of the year Translation differences Equity in earnings of non-consolidated companies Impairment loss in non-consolidated companies - Dividends and distributions received Additions ('c ) - Decrease due to consolidation (*) Decrease / increase in equity reserves At the end of the period (*) See Note 26 The principal non-consolidated companies are: % ownership - voting rights at December 31, Value at December 31, Company Country of incorporation (Restated) a) Ternium Luxembourg 11.46% (*) 11.46% (*) b) Usiminas Brazil 2.5% - 5% 2.5% - 5% Others - - - (*) Including treasury shares. a) Ternium Ternium, is a steel producer in Latin America with production facilities in Mexico, Argentina, Colombia, United States and Guatemala and is one of Tenaris’s main suppliers of round steel bars and flat steel products for its pipes business. At December 31, 2014, the closing price of Ternium’s ADSs as quoted on the New York Stock Exchange was $17.6 per ADS, giving Tenaris’s ownership stake a market value of approximately $405.2 million (Level 1). At December 31, 2014, the carrying value of Tenaris’s ownership stake in Ternium, based on Ternium’s IFRS financial statements, was approximately $527.1 million. See Section II.B.2. b) Usiminas Usiminas is a Brazilian producer of high quality flat steel products used in the energy, automotive and other industries and it is Tenaris’s principal supplier of flat steel in Brazil for its pipes and industrial equipment businesses. The Company reviews periodically the recoverability of its investment in Usiminas. To determine the recoverable value, the Company estimates the value in use of the investment by calculating the present value of the expected cash flows. There is a significant interaction among the principal assumptions made in estimating Usiminas’ cash flow projections, which include iron ore and steel prices, foreign exchange and interest rates, Brazilian GDP and steel consumption in the Brazilian market. The key assumptions used by the Company are based on external and internal sources of information, and management judgment based on past experience and expectations of future changes in the market. Value-in-use was calculated by discounting the estimated cash flows over a six year period based on forecasts approved by management. For the subsequent years beyond the six-year period, a terminal value was calculated based on perpetuity considering a nominal growth rate of 2%. The discount rates used are based on the respective weighted average cost of capital (WACC), which is considered to be a good indicator of capital cost. The discount rate used to test the investment in Usiminas for impairment was 10.4%. - 36 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 12Investments in non-consolidated companies (Cont.) b) Usiminas (Cont.) As mentioned in Note 1 (General Information), following discussions with the Staff of the U.S. Securities and Exchange Commission, the Company re-evaluated and revised the assumptions used to calculate the carrying value of the Usiminas investment at September 30, 2014 and, as a result, wrote down the carrying value of its investment in Usiminas by $161.2 million in 2014. In addition, the Company’s investment in Ternium was adjusted to reflect the change in value of that company’s participation in Usiminas. The main factors that could result in impairment charges in future periods would be an increase in the discount rate or a decrease in steel prices. The Company estimates that a change of 10 bps in the discount rate would have resulted in a change of 1.8% in the value in use, and a change of $10 per ton in the steel price would have resulted in a change of 4.8% in the value in use. At December 31, 2014, the closing price of the Usiminas’ ordinary shares as quoted on the BM&FBovespa Stock Exchange was BRL12.3 (approximately $4.63) per share, giving Tenaris’s ownership stake a market value of approximately $115.7 million (Level 1). At that date, the restated carrying value of the Usiminas investment amounted to $113.1 million. c) Techgen, S.A. de C.V. (“Techgen”) Techgen is a Mexican project company currently undertaking the construction and operation of a natural gas-fired combined cycle electric power plant in the Pesquería area of the State of Nuevo León, Mexico. As of February 2014, Tenaris, Ternium and Tecpetrol International S.A. (a wholly-owned subsidiary of San Faustin S.A., the controlling shareholder of both Tenaris and Ternium) completed their initial investments in Techgen. Techgen is currently owned 48% by Ternium, 30% by Tecpetrol and 22% by Tenaris. Tenaris and Ternium also agreed to enter into power supply and transportation agreements with Techgen, pursuant to which Ternium and Tenaris will contract 78% and 22%, respectively, of Techgen’s power capacity of between 850 and 900 megawatts. During 2014, each of Techgen’s shareholders made additional investments in Techgen, primarily in the form of subordinated loans. Tenaris’s total investments in Techgen totaled $0.5 million. § Techgen is a party to transportation capacity agreements with Kinder Morgan Gas Natural de Mexico, S. de R.L. de C.V., Kinder Morgan Texas Pipeline LLC and Kinder Morgan Tejas Pipeline LLC for a purchasing capacity of 150,000 MMBtu/Gas per day starting on June 1, 2016 and ending on May 31, 2036. As of December 31, 2014, the outstanding value of this commitment was approximately $285 million. Tenaris’s exposure under the guarantee in connection with these agreements amounts to $62.7 million, corresponding to the 22% of the agreements’ outstanding value as of December 31, 2014. § Techgen is a party to a contract with GE Power Systems, Inc. and General Electric International Operations Company, Inc. Mexico Branch for the purchase of power generation equipment and other services related to the equipment for an outstanding amount of approximately $238 million. These agreements required Techgen to issue stand-by letters of credit up to an amount of $47.5 million. Tenaris’s exposure under the guarantee in connection with these stand-by letters of credit issued by Techgen is of $7.2 million. § Tenaris issued a Corporate Guarantee covering 22% of the obligations of Techgen under a syndicated loan agreement between Techgen and several banks led by Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank, and Natixis, New York Branch acting as joint bookrunners. The loan agreement amounted to $800 million and the proceeds will be used by Techgen in the construction of the facility. As of December 31, 2014, disbursements under the loan agreement amounted $440 million, as a result the amount guaranteed by Tenaris was approximately $96.8 million. If the loan is disbursed in full, the amount guaranteed by Tenaris will be approximately $176 million. The main covenants under the Corporate Guarantee are limitations on the sale of certain assets and compliance with financial ratios (e.g. leverage ratio). - 37 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 12 Investments in non-consolidated companies (Cont.) Summarized selected financial information of Ternium and Usiminas, including the aggregated amounts of assets, liabilities, revenues and profit or loss is as follows: 2014 (Restated) Usiminas Ternium Total Usiminas Ternium Total Non-current assets Current assets Total assets Non-current liabilities Current liabilities Total liabilities Non-controlling interests Revenues Gross profit Net (loss) income for the year attributable to owners of the parent Total comprehensive income (loss) for the year, net of tax, attributable to owners of the parent 13Receivables – non current Year ended December 31, Government entities Employee advances and loans Tax credits Receivables from related parties Legal deposits Advances to suppliers and other advances Others Allowances for doubtful accounts (see Note 22 (i)) 14Inventories Year ended December 31, Finished goods Goods in process Raw materials Supplies Goods in transit Allowance for obsolescence (see Note 23 (i)) - 38 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 15Receivables and prepayments Year ended December 31, Prepaid expenses and other receivables Government entities Employee advances and loans Advances to suppliers and other advances Government tax refunds on exports Receivables from related parties Derivative financial instruments Miscellaneous Allowance for other doubtful accounts (see Note 23 (i)) 16Current tax assets and liabilities Year ended December 31, Current tax assets V.A.T. credits Prepaid taxes Year ended December 31, Current tax liabilities Income tax liabilities V.A.T. liabilities Other taxes 17Trade receivables Year ended December 31, Current accounts Receivables from related parties Allowance for doubtful accounts (see Note 23 (i)) The following table sets forth details of the aging of trade receivables: Trade Receivables Not Due Past due 1 - 180 days > 180 days At December 31, 2014 Guaranteed Not guaranteed Guaranteed and not guaranteed Allowance for doubtful accounts - Net Value At December 31, 2013 Guaranteed Not guaranteed Guaranteed and not guaranteed Allowance for doubtful accounts - Net Value - 39 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 18Other investments and Cash and cash equivalents Year ended December 31, Other investments Fixed Income (time-deposit, zero coupon bonds, commercial papers) Bonds and other fixed Income Fund Investments Cash and cash equivalents Cash at banks Liquidity funds Short – term investments 19Borrowings Year ended December 31, Non-current Bank borrowings Finance lease liabilities Costs of issue of debt - Current Bank borrowings and other loans including related companies Bank overdrafts Finance lease liabilities Costs of issue of debt Total Borrowings The maturity of borrowings is as follows: 1 year or less 1 - 2 years 2 – 3 years 3 - 4 years 4 - 5 years Over 5 years Total At December 31, 2014 Financial lease 97 21 - Other borrowings Total borrowings Interest to be accrued (*) Total 1 year or less 1 - 2 years 2 – 3 years 3 - 4 years 4 - 5 years Over 5 years Total At December 31, 2013 Financial lease 56 Other borrowings Total borrowings Interest to be accrued (*) 21 Total (*) Includes the effect of hedge accounting. - 40 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 19Borrowings (Cont.) Significant borrowings include: In million of USD Disbursement date Borrower Type Original & Outstanding Final maturity Tamsa Bank loans Mainly 2014 Siderca Bank loans Mainly 2015 December 2014 Tubocaribe (*) Bank loan Dec - 15 (*) The main covenant on this loan agreement is in compliance with financial ratios (i.e., leverage ratio). As of December 31, 2014, Tenaris was in compliance with all of its covenants. The weighted average interest rates before tax shown below were calculated using the rates set for each instrument in its corresponding currency as of December 31, 2014 and 2013 (considering hedge accounting where applicable). Total borrowings (*) 1.89% 7.50% (*) The decrease in weighted average interest rates is explained mainly by ARS-denominated debt, which as of December 31, 2014 was almost fully hedged; whereas as of December 31, 2013 was fully unhedged. Breakdown of long-term borrowings by currency and rate is as follows: Non current borrowings Year ended December 31, Currency Interest rates USD Variable - USD Fixed - ARS Fixed EUR Fixed - Others Variable Others Fixed - Total non current borrowings Breakdown of short-term borrowings by currency and rate is as follows: Current borrowings Year ended December 31, Currency Interest rates USD Variable USD Fixed EURO Variable EURO Fixed MXN Fixed ARS Fixed BRL Variable - ARS Variable 71 Others Variable Others Fixed Total current borrowings - 41 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 20Deferred income tax Deferred income taxes are calculated in full on temporary differences under the liability method using the tax rate of each country. The evolution of deferred tax assets and liabilities during the year are as follows: Deferred tax liabilities Fixed assets Inventories Intangible and Other (*) Total At the beginning of the year Translation differences - Charged directly to Other Comprehensive Income - Income statement credit / (charge) At December 31, 2014 Fixed assets Inventories Intangible and Other (*) Total At the beginning of the year Translation differences - Charged directly to Other Comprehensive Income - - Income statement charge At December 31, 2013 (*) Includes the effect of currency translation on tax base explained in Note 8. Deferred tax assets Provisions and allowances Inventories Tax losses Other Total At the beginning of the year Translation differences Increase due to business combinations Charged directly to Other Comprehensive Income - 40 Income statement charge / (credit) At December 31, 2014 Provisions and allowances Inventories Tax losses Other Total At the beginning of the year Translation differences - Increase due to business combinations - - Charged directly to Other Comprehensive Income - - Income statement charge / (credit) At December 31, 2013 The recovery analysis of deferred tax assets and deferred tax liabilities is as follows: Year ended December 31, Deferred tax assets to be recovered after 12 months Deferred tax liabilities to be recovered after 12 months - 42 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 20Deferred income tax (Cont.) Deferred tax assets (Cont.) Deferred income tax assets and liabilities are offset when (1) there is a legally enforceable right to set-off current tax assets against current tax liabilities and (2) when the deferred income taxes relate to the same fiscal authority on either the same taxable entity or different taxable entities where there is an intention to settle the balances on a net basis. The following amounts, determined after appropriate set-off, are shown in the Consolidated Statement of Financial Position: Year ended December 31, Deferred tax assets Deferred tax liabilities The movement on the net deferred income tax liability account is as follows: Year ended December 31, At the beginning of the year Translation differences Charged directly to Other Comprehensive Income Income statement credit Increase due to business combinations / Joint operations At the end of the period 21Other liabilities (i)Other liabilities – Non current Year ended December 31, Post-employment benefits Other-long term benefits Miscellaneous Post-employment benefits § Unfunded Year ended December 31, Values at the beginning of the period Current service cost Interest cost Curtailments and settlements Remeasurements (*) Translation differences Benefits paid from the plan Other At the end of the year (*) For 2014, gain of $12.2 and for 2013, loss of $3.0 million attributable to demographic assumptions and a loss of $2.4 and a gain of $6.4 million attributable to financial assumptions. The principal actuarial assumptions used were as follows: Year ended December 31, Discount rate 2% - 7% 3% - 7% Rate of compensation increase 2% - 3% 3% - 7% - 43 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 21Other liabilities (Cont.) (i)Other liabilities – Non current (Cont.) As of December 31, 2014, an increase / (decrease) of 1% in the discount rate assumption would have generated an impact on the defined benefit obligation of $8.2 million and $9.5 million and an increase / (decrease) of 1% in the rate of compensation assumption would have generated an impact on the defined benefit obligation of $6.6 million and $6.1 million. The above sensitivity analysis are based on a change in an assumption while holding all other assumptions constant. In practice, this is unlikely to occur, and changes in some of the assumptions may be correlated. § Funded The amounts recognized in the statement of financial position for the current annual period and the previous annual period are as follows: Year ended December 31, Present value of funded obligations Fair value of plan assets (Assets) / Liability (*) (*) In 2014 and 2013, $2.4 million and $0.6 million corresponding to an overfunded plan were reclassified within other non-current assets, respectively. The movement in the present value of funded obligations is as follows: Year ended December 31, At the beginning of the year Translation differences Current service cost Interest cost Remeasurements (*) Benefits paid Movement in the fair value of plan assets (*) For 2014, a loss of $1.5 and for 2013, gain of $7.5 million attributable to demographic assumptions and a loss of $14.6 and $ 14.7 million attributable to financial assumptions, respectively. The movement in the fair value of plan assets is as follows: Year ended December 31, At the beginning of the year Expected return on plan assets Remeasurements Translation differences Contributions paid to the plan Benefits paid from the plan Other 56 53 The major categories of plan assets as a percentage of total plan assets are as follows: Year ended December 31, Equity instruments 52.7% 47.5% Debt instruments 43.7% 52.5% Others 3.6% 0.0% The principal actuarial assumptions used were as follows: Year ended December 31, Discount rate 4 % - 4 % 4% - 5% Rate of compensation increase 2 % - 3 % 3% - 4% - 44 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 21Other liabilities (Cont.) (i)Other liabilities – Non current (Cont.) The expected return on plan assets is determined by considering the expected returns available on the assets underlying the current investment policy. Expected return on plan assets is determined based on long-term, prospective rates of return as of the end of the reporting period. As of December 31, 2014, an increase / (decrease) of 1% in the discount rate assumption would have generated an impact on the defined benefit obligation of $20.4 million and $24 million and an increase / (decrease) of 1% in the compensation rate assumption would have generated an impact on the defined benefit obligation of $0.3 million and $0.3 million. The above sensitivity analyses are based on a change in an assumption while holding all other assumptions constant. In practice, this is unlikely to occur, and changes in some of the assumptions may be correlated. The employer contributions expected to be paid for the year 2015 amounts approximately to $5.8 million. The methods and types of assumptions used in preparing the sensitivity analysis did not change compared to the previous period. The expected maturity of undiscounted post- employment benefits is as follows: At 31 December 2014 Less than 1 year 1 - 2 years 2 - 3 years 3 - 4 years 4 - 5 years Over 5 years Unfunded Post-employment benefits Funded Post-employment benefits Total (ii)Other liabilities - current Year ended December 31, Payroll and social security payable Liabilities with related parties 22 Derivative financial instruments Miscellaneous 22Non-current allowances and provisions (i)Deducted from non current receivables Year ended December 31, Values at the beginning of the year Translation differences Additional provisions - Used 28 Values at the end of the year (ii)Liabilities Year ended December 31, Values at the beginning of the year Translation differences Additional provisions Reclassifications Used Increase due to business combinations 50 Values at the end of the year - 45 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 23Current allowances and provisions (i)Deducted from assets Year ended December 31, 2014 Allowance for doubtful accounts - Trade receivables Allowance for other doubtful accounts - Other receivables Allowance for inventory obsolescence Values at the beginning of the year Translation differences Additional allowances Increase due to business combinations Used At December 31, 2014 Year ended December 31, 2013 Allowance for doubtful accounts - Trade receivables Allowance for other doubtful accounts - Other receivables Allowance for inventory obsolescence Values at the beginning of the year Translation differences Additional allowances Increase due to business combinations - - Used At December 31, 2013 (ii)Liabilities Year ended December 31, 2014 Sales risks Other claims and contingencies Total Values at the beginning of the year Translation differences Additional allowances Reclassifications - Used At December 31, 2014 Year ended December 31, 2013 Sales risks Other claims and contingencies Total Values at the beginning of the year Translation differences Additional allowances Reclassifications Used Increase due to the consolidation of joint operations - At December 31, 2013 - 46 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 24Derivative financial instruments Net fair values of derivative financial instruments The net fair values of derivative financial instruments disclosed within Other Receivables and Other Liabilities at the reporting date, in accordance with IAS 39, are: Year ended December 31, Foreign exchange derivatives contracts Contracts with positive fair values Foreign exchange derivatives contracts Contracts with negative fair values Total Foreign exchange derivative contracts and hedge accounting Tenaris applies hedge accounting to certain cash flow hedges of highly probable forecast transactions. The net fair values of exchange rate derivatives, including embedded derivatives and those derivatives that were designated for hedge accounting as of December 2014 and 2013, were as follows: Fair Value Hedge Accounting Reserve Purchase currency Sell currency Term MXN USD USD MXN EUR USD - - USD EUR - EUR BRL JPY USD - USD KWD - - ARS USD - - USD BRL - - USD CNH 95 - 87 - USD GBP - Others - - Total Following is a summary of the hedge reserve evolution: Equity Reserve Dec-12 Movements 2013 Equity Reserve Dec-13 Movements 2014 Equity Reserve Dec-14 Foreign Exchange Total Cash flow Hedge Tenaris estimates that the cash flow hedge reserve at December 31, 2014 will be recycled to the Consolidated Income Statement during 2015. - 47 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 25Contingencies, commitments and restrictions on the distribution of profits Contingencies Tenaris is from time to time subject to various claims, lawsuits and other legal proceedings, including customer claims, in which third parties are seeking payment for alleged damages, reimbursement for losses or indemnity. Some of these claims, lawsuits and other legal proceedings involve highly complex issues, and often these issues are subject to substantial uncertainties. Accordingly, the potential liability with respect to a large portion of such claims, lawsuits and other legal proceedings cannot be estimated with certainty. Management with the assistance of legal counsel periodically reviews the status of each significant matter and assesses potential financial exposure. If a potential loss from a claim, lawsuit or proceeding is considered probable and the amount can be reasonably estimated, a provision is recorded. Accruals for loss contingencies reflect a reasonable estimate of the losses to be incurred based on information available to management as of the date of preparation of the financial statements, and take into consideration litigation and settlement strategies. The Company believes that the aggregate provisions recorded for potential losses in these financial statements (Notes 22 and 23) are adequate based upon currently available information. However, if management’s estimates prove incorrect, current reserves could be inadequate and Tenaris could incur a charge to earnings which could have a material adverse effect on Tenaris’s results of operations, financial condition, net worth and cash flows. Set forth below is a description of Tenaris’s material ongoing legal proceedings: § Tax assessment in Italy A Tenaris Italian company received on December 24, 2012 a tax assessment from the Italian tax authorities related to allegedly omitted withholding tax on dividend payments made in 2007. The assessment, which was for an estimated amount of EUR282 million (approximately $342 million), comprising principal, interest and penalties, was appealed with the tax court in Milan. In February 2014, the tax court issued its decision on this tax assessment, partially reversing the assessment for 2007 and lowering the claimed amount to approximately EUR9 million (approximately $11 million), including principal, interest and penalties. On October 2, 2014, the Italian tax authorities appealed against the tax court decision on the first assessment. On December 24, 2013, the company received a second tax assessment from the Italian tax authorities related to allegedly omitted withholding tax on dividend payments made in 2008. This second assessment, based on the same arguments of the first assessment, is for an estimated amount, as of December 31, 2014, of EUR248 million (approximately $301 million), comprising principal, interest and penalties. On February 20, 2014, the assessment for 2008 was appealed with the tax court in Milan. The hearing on this appeal will be held onJune 22, 2015. Based on the tax court decision on the first assessment, Tenaris believes that it is not probable that the ultimate resolution of either the first or the second tax assessment will result in a material obligation. § CSN claims relating to the January 2012 acquisition of Usiminas shares In 2013, Confab was notified of a lawsuit filed in Brazil by Companhia Siderúrgica Nacional (CSN) and various entities affiliated with CSN against Confab and the other entities that acquired a participation in Usiminas’ control group in January 2012. The CSN lawsuit alleges that, under applicable Brazilian laws and rules, the acquirers were required to launch a tag-along tender offer to all non-controlling holders of Usiminas ordinary shares for a price per share equal to 80% of the price per share paid in such acquisition, or BRL28.8, and seeks an order to compel the acquirers to launch an offer at that price plus interest. If so ordered, the offer would need to be made to 182,609,851 ordinary shares of Usiminas not belonging to Usiminas’ control group, and Confab would have a 17.9% share in that offer. On September 23, 2013, the first instance court issued its decision finding in favor of Confab and the other defendants and dismissing the CSN lawsuit. The claimants appealed the court decision and the defendants filed their response to the appeal. It is currently expected that the court of appeals will issue its judgment on the appeal within 2015. - 48 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 25Contingencies, commitments and restrictions on the distribution of profits (Cont.) § CSN claims relating to the January 2012 acquisition of Usiminas shares (Cont.) The Company is aware that on November 10, 2014, CSN filed a separate complaint with Brazil’s securities regulator Comissão de Valores Mobiliários (CVM) on the same grounds and with the same purpose as the lawsuit referred to above. The CVM proceeding is underway and the Company has not yet been served with process or requested to provide its response. Finally, on December 11, 2014, CSN filed a claim with Brazil’s antitrust regulator, Conselho Administrativo de Defesa Econômica (CADE). In its claim, CSN alleges that the antitrust clearance request related to the January 2012 acquisition, which was approved by CADE without restrictions in August 2012, contained a false and deceitful description of the acquisition aimed at frustrating the minority shareholders’ right to a tag-along tender offer, and requests that CADE investigate and reopen the antitrust review of the acquisition and suspend the Company’s voting rights in Usiminas until the review is completed. On May 6, 2015, CADE rejected CSN’s claim. CSN did not appeal the decision and, on May 19, 2015 CADE formally closed the file. Tenaris believes that all of CSN's claims and allegations are groundless and without merit, as confirmed by several opinions of Brazilian counsel and previous decisions by CVM, including a February 2012 decision determining that the above mentioned acquisition did not trigger any tender offer requirement, and, more recently, the first instance court decision on this matter first referred to above. Accordingly, no provision was recorded in these Restated Consolidated Financial Statements. Commitments Set forth is a description of Tenaris’s main outstanding commitments: § A Tenaris company is a party to a contract with Nucor Corporation under which it is committed to purchase on a monthly basis a minimum volume of hot-rolled steel coils at prices that are negotiated annually by reference to prices to comparable Nucor customers. The contract became effective in May 2013 and will be in force until December 2017; provided, however, that either party may terminate the contract at any time after January 1, 2015 with 12-month prior notice. As of December 31, 2014, the estimated aggregate contract amount through December 31, 2015, calculated at current prices, is approximately $248 million. § A Tenaris company entered into a contract with Siderar, a subsidiary of Ternium S.A. for the supply of steam generated at the power generation facility that Tenaris owns in the compound of the Ramallo facility of Siderar. Under this contract, Tenaris is required to provide to Siderar 250 tn/hour of steam through to 2018, and Siderar has the obligation to take or pay this volume. The amount of this gas supply agreement totals approximately $52.5 million. § A Tenaris company, entered into various contracts with suppliers pursuant to which it committed to purchase goods and services for a total amount of approximately $502.1 million related to the investment plan toexpand Tenaris’s U.S. operations with the construction of a state-of-the-art seamless pipe mill in Bay City, Texas. Restrictions to the distribution of profits and payment of dividends As of December 31, 2014, equity as defined under Luxembourg law and regulations consisted of: (all amounts in thousands of U.S. dollars) Share capital Legal reserve Share premium Retained earnings including net income for the year ended December 31, 2014 Total equity in accordance with Luxembourg law - 49 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 At least 5% of the Company’s net income per year, as calculated in accordance with Luxembourg law and regulations, must be allocated to the creation of a legal reserve equivalent to 10% of the Company’s share capital. As of December 31, 2014, this reserve is fully allocated and additional allocations to the reserve are not required under Luxembourg law. Dividends may not be paid out of the legal reserve. 25Contingencies, commitments and restrictions on the distribution of profits (Cont.) Restrictions to the distribution of profits and payment of dividends (Cont.) The Company may pay dividends to the extent, among other conditions, that it has distributable retained earnings calculated in accordance with Luxembourg law and regulations. At December 31, 2014, distributable amount under Luxembourg law totals $21.7 billion, as detailed below: (all amounts in thousands of U.S. dollars) Retained earnings at December 31, 2013 under Luxembourg law Other income and expenses for the year ended December 31, 2014 Dividends approved Retained earnings at December 31, 2014 under Luxembourg law Share premium Distributable amount at December 31, 2014 under Luxembourg law 26Business combinations In September 2014, Tenaris closed the acquisition of 100% of the shares of Socobras Participações Ltda. (“Socobras”), a holding company that owned 50% ofthe shares of Socotherm Brasil S.A.(“Socotherm”). Tenaris already owned the other 50% interest in Socotherm, following completion of this transaction, Tenaris now owns 100% of Socotherm. The purchase price amounted to $29.6 million, net assets acquired (including PPE, inventories and cash and cash equivalents) amount to $9.6 million and goodwill for $20 million. Tenaris accounted for this transaction as a step-acquisition whereby Tenaris’s ownership interest in Socotherm held before the acquisition was remeasured to fair value at that date. As a result, Tenaris recorded a result of approximately $21.3 million resulting from the difference between carrying value of its initial investments in Socotherm and the fair value which was included in “Equity in earnings (losses) of non-consolidated companies” on the Consolidated Income Statement. Had the transaction been consummated on January 1, 2014, then Tenaris’s unaudited pro forma net sales and net income from continuing operations would not have changed materially. 27Cash flow disclosures Year ended December 31, (i) Changes in working capital Inventories Receivables and prepayments Trade receivables Other liabilities Customer advances Trade payables (ii) Income tax accruals less payments Tax accrued Taxes paid (iii) Interest accruals less payments, net Interest accrued Interest received Interest paid (iv) Cash and cash equivalents Cash at banks, liquidity funds and short - term investments Bank overdrafts As of December 31, 2014, 2013 and 2012, the components of the line item “other, including currency translation adjustment” are immaterial to net cash provided by operating activities. - 50 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 28Related party transactions As of December 31, 2014: § San Faustin S.A., a Luxembourg public limited liability company (Société Anonyme) (“San Faustin”), owned 713,605,187 shares in the Company, representing 60.45% of the Company’s capital and voting rights. § San Faustin owned all of its shares in the Company through its wholly-owned subsidiary Techint Holdings S.à r.l., a Luxembourg private limited liability company (Société à Responsabilité Limitée) (“Techint”). § Rocca & Partners Stichting Administratiekantoor Aandelen San Faustin, a Dutch private foundation (Stichting) (“RP STAK”) held shares in San Faustin sufficient in number to control San Faustin. § No person or group of persons controls RP STAK. Based on the information most recently available to the Company, Tenaris’s directors and senior management as a group owned 0.12% of the Company’s outstanding shares. Transactions and balances disclosed as with “non-consolidated parties” are those with companies over which Tenaris exerts significant influence or joint control in accordance with IFRS, but does not have control. All other transactions and balances with related parties which are not non-consolidated parties and which are not consolidated are disclosed as “Other”. The following transactions were carried out with related parties: (all amounts in thousands of U.S. dollars) Year ended December 31, (i) Transactions (a) Sales of goods and services Sales of goods to non-consolidated parties Sales of goods to other related parties Sales of services to non-consolidated parties Sales of services to other related parties (b) Purchases of goods and services Purchases of goods to non-consolidated parties Purchases of goods to other related parties Purchases of services to non-consolidated parties Purchases of services to other related parties (all amounts in thousands of U.S. dollars) At December 31, (ii) Period-end balances (a) Arising from sales / purchases of goods / services Receivables from non-consolidated parties Receivables from other related parties Payables to non-consolidated parties Payables to other related parties (b) Financial debt Borrowings from other related parties - - Directors’ and senior management compensation During the years ended December 31, 2014, 2013 and 2012, the cash compensation of Directors and Senior managers amounted to $25.6 million, $27.1 million and $24.1 million respectively. In addition, Directors and Senior managers received 567, 534 and 542 thousand units for a total amount of $6.2 million, $5.6 million and $5.2 million respectively in connection with the Employee retention and long term incentive program mentioned in Note O (2). - 51 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 29Principal subsidiaries The following is a list of Tenaris’s principal subsidiaries and its direct and indirect percentage of ownership of each controlled company at December 31, 2014. Company Country of Incorporation Main activity Percentage of ownership at December 31, (*) ALGOMA TUBES INC. Canada Manufacturing of seamless steel pipes 100% 100% 100% CONFAB INDUSTRIAL S.A. and subsidiaries Brazil Manufacturing of welded steel pipes and capital goods 100% 100% 100% DALMINE S.p.A. Italy Manufacturing of seamless steel pipes 99% 99% 99% HYDRIL COMPANY and subsidiaries (except detailed) (a) USA Manufacturing and marketing of premium connections 100% 100% 100% INVERSIONES BERNA LIMITADA Chile Financial Company 100% 100% 100% MAVERICK TUBE CORPORATION and subsidiaries (except detailed) USA Manufacturing of welded steel pipes 100% 100% 100% NKKTUBES Japan Manufacturing of seamless steel pipes 51% 51% 51% PT SEAMLESS PIPE INDONESIA JAYA Indonesia Manufacturing of seamless steel products 77% 77% 77% PRUDENTIAL STEEL ULC Canada Manufacturing of welded steel pipes 100% 100% 100% S.C. SILCOTUB S.A. Romania Manufacturing of seamless steel pipes 100% 100% 100% SIAT S.A. Argentina Manufacturing of welded and seamless steel pipes 100% 100% 100% SIDERCA S.A.I.C. and subsidiaries (except detailed) (b) Argentina Manufacturing of seamless steel pipes 100% 100% 100% TALTA - TRADING E MARKETING SOCIEDADE UNIPESSOAL LDA. Madeira Trading and holding Company 100% 100% 100% TENARIS BAY CITY USA Manufacturing of seamless steel pipes 100% 100% TENARIS FINANCIAL SERVICES S.A. Uruguay Financial company 100% 100% 100% TENARIS GLOBAL SERVICES (CANADA) INC. Canada Marketing of steel products 100% 100% 100% TENARIS GLOBAL SERVICES (PANAMA) S.A. - Suc. Colombia Colombia Marketing of steel products 100% 100% 100% TENARIS GLOBAL SERVICES (U.S.A.) CORPORATION USA Marketing of steel products 100% 100% 100% TENARIS GLOBAL SERVICES NIGERIA LIMITED Nigeria Marketing of steel products 100% 100% 100% TENARIS GLOBAL SERVICES NORWAY A.S. Norway Marketing of steel products 100% 100% 100% TENARIS GLOBAL SERVICES S.A. and subsidiaries (c) Uruguay Holding company and marketing of steel products 100% 100% 100% TENARIS GLOBAL SERVICES (UK) LTD United Kingdom Marketing of steel products 100% 100% 100% TENARIS INVESTMENTS S.a.r.l. Luxembourg Holding Company 100% 100% 100% TENARIS INVESTMENTS S.ar.l., Zug Branch Switzerland Financial services 100% 100% 100% TENARIS INVESTMENTS SWITZERLAND AG and subsidiaries (except detailed) Switzerland Holding Company 100% 100% 100% TUBOS DE ACERO DE MEXICO S.A. Mexico Manufacturing of seamless steel pipes 100% 100% 100% TENARIS TUBOCARIBE LTDA. Colombia Manufacturing of welded steel pipes 100% 100% 100% (*) All percentages rounded. (a) Tenaris holds 100% of Hydril's subsidiaries shares except for Technical Drilling & Production Services Nigeria. Ltd where it holds 80% for 2014 and 2013, and 60% for 2012. (b) For 2014 and 2013, Tenaris holds 100% of Siderca's subsidiaries. For 2012, Tenaris holds 100% of Siderca's subsidiaries except for Scrapservice S.A where it holds 75%. (c) Tenaris holds 97.5% of Tenaris Supply Chain S.A, 95% of Tenaris Saudi Arabia Limited, 60% of Gepnaris S.A. and 40% of Tubular Technical Services and Pipe Coaters, and 49% of Amaja Tubular Services Limited. - 52 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 30Nationalization of Venezuelan Subsidiaries In May 2009, within the framework of Decree Law 6058, Venezuela’s President announced the nationalization of, among other companies, the Company's majority-owned subsidiaries TAVSA - Tubos de Acero de Venezuela S.A. (“Tavsa”) and, Matesi Materiales Siderúrgicos S.A (“Matesi”), and Complejo Siderúrgico de Guayana, C.A (“Comsigua”), in which the Company has a non-controlling interest (collectively, the “Venezuelan Companies”). In August 2009, Venezuela, acting through the transition committee appointed by the Minister of Basic Industries and Mines of Venezuela, unilaterally assumed exclusive operational control over Matesi, and in November, 2009, Venezuela, acting through PDVSA Industrial S.A. (a subsidiary of Petróleos de Venezuela S.A.), formally assumed exclusive operational control over the assets of Tavsa. Venezuela did not pay any compensation for these assets. Tenaris’s investments in the Venezuelan companies are protected under applicable bilateral investment treaties, including the bilateral investment treaty between Venezuela and the Belgium-Luxembourg Economic Union, and Tenaris continues to reserve all of its rights under contracts, investment treaties and Venezuelan and international law. Tenaris has also consented to the jurisdiction of the International Centre for Settlement of Investment Disputes (“ICSID”) in connection with the nationalization process. In August 2011, Tenaris and its wholly-owned subsidiary Talta - Trading e Marketing Sociedad Unipessoal Lda (“Talta”), initiated arbitration proceedings against Venezuela before the ICSID in Washington D.C., pursuant to the bilateral investment treaties entered into by Venezuela with the Belgium-Luxembourg Economic Union and Portugal. In these proceedings, Tenaris and Talta seek adequate and effective compensation for the expropriation of their investment in Matesi. The parties to the arbitration have had several exchanges of written pleadings on jurisdiction and the merits. An oral hearing on jurisdiction and the merits was held from January 31, 2013 to February 7, 2014. An additional two day hearing was held on 9-10 July 2014 in London, England to hear the testimony of the Parties’ experts on Luxembourg and Portuguese law. On August 8, 2014, both parties submitted their post-hearing briefs analyzing the testimony proffered at both hearings; Tenaris and Talta updated their pre-expropriation damages claim (to a principal sum of US$299.3 million plus pre-award interest for US$489.8 million, plus post-award interest). The tribunal will deliberate and issue the award. There is no procedural deadline by which the award must be rendered. In July 2012, Tenaris and Talta initiated separate arbitration proceedings against Venezuela before the ICSID, seeking adequate and effective compensation for the expropriation of their respective investments in Tavsa and Comsigua. The tribunal in these proceedings was constituted in July 2013. Tenaris and Talta submitted their memorial on jurisdiction and the merits in October 2013. Thereafter, the proceedings on the merits were suspended in order for the tribunal to separately consider one of Venezuela’s jurisdictional objections. After exchanging one round of written jurisdictional submissions on 1 April and 16 June 2014, the suspension of the merits phase of the arbitration was lifted (by agreement of the parties) such that the jurisdictional and merits issues will be pleaded together. Following the exchange of further written submissions by the Parties (scheduled to be completed by April 2015), an oral hearing will take place in June 2015; finally, the tribunal will deliberate and issue its award. There is no procedural deadline within the award must be rendered. Based on the facts and circumstances described above and following the guidance set forth by IAS 27R, the Company ceased consolidating the results of operations and cash flows of the Venezuelan Companies as from June 30, 2009, and classified its investments in the Venezuelan Companies as financial assets based on the definitions contained in paragraphs 11(c)(i) and 13 of IAS 32. The Company classified its interests in the Venezuelan Companies as available-for-sale investments since management believes they do not fulfill the requirements for classification within any of the remaining categories provided by IAS 39 and such classification is the most appropriate accounting treatment applicable to non-voluntary dispositions of assets. Tenaris or its subsidiaries have net receivables with the Venezuelan Companies as of December 31, 2014, for a total amount of approximately $26.8 million. The Company records its interest in the Venezuelan Companies at its carrying amount at June 30, 2009, and not at fair value, following the guidance set forth by paragraphs 46(c), AG80 and AG81 of IAS 39. - 53 - Tenaris S.A. Restated Consolidated Financial Statements for the years ended December 31, 2014, 2013 and 2012 31Fees paid to the Company's principal accountant Total fees accrued for professional services rendered by PwC Network firms to Tenaris S.A. and its subsidiaries are detailed as follows: (all amounts in thousands of U.S. dollars) Year ended December 31, Audit Fees Audit-Related Fees Tax Fees 89 All Other Fees 35 51 32 Total 32Subsequent event Annual Dividend Proposal On February 18, 2015 the Company’s Board of Directors proposed, for the approval of the Annual General Shareholders' meeting, the payment of an annual dividend of $0.45 per share ($0.90 per ADS), or approximately $531.2 million, which includes the interim dividend of $0.15 per share ($0.30 per ADS) or approximately $177.1 million, paid on November 27, 2014. On May 6, 2015the Annual General Shareholders' meeting approved the payment of such annual dividend. As a result, a dividend of $0.30 per share ($0.60 per ADS), or approximately $354.1million was paid on May 20, 2015, with an ex-dividend date of May 18, 2015. These Restated Consolidated Financial Statements do not reflect this dividend payable. Edgardo Carlos Chief Financial Officer - 54 -
